Exhibit 10.44

 

SERVICING AGREEMENT

 

among

 

WILLIS ENGINE SECURITIZATION TRUST,

 

WILLIS LEASE FINANCE CORPORATION,
as Servicer and Administrative Agent,

 

and

 

THE ENTITIES LISTED ON APPENDIX A HERETO

 

 

Dated as of August 9, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

 

 

 

 

SECTION 1.01.

Definitions

 

 

 

 

ARTICLE 2 APPOINTMENT; SERVICES

 

 

 

 

SECTION 2.01.

Appointment

 

SECTION 2.02.

Services

 

SECTION 2.03.

Limitations

 

 

 

 

ARTICLE 3 STANDARD OF CARE; CONFLICTS OF INTEREST; STANDARD OF LIABILITY

 

 

 

 

SECTION 3.01.

Standard of Care

 

SECTION 3.02.

Conflicts of Interest

 

SECTION 3.03.

Standard of Liability

 

SECTION 3.04.

Waiver of Implied Standard

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 4.01.

Representations and Warranties by WEST and the Subsidiaries

 

SECTION 4.02.

Representations and Warranties by Servicer

 

 

 

 

ARTICLE 5 SERVICER UNDERTAKINGS

 

 

 

SECTION 5.01.

Staff and Resources

 

SECTION 5.02.

Access

 

SECTION 5.03.

Compliance with Law

 

SECTION 5.04.

Commingling

 

SECTION 5.05.

Notes Offering

 

SECTION 5.06

Notification of Defaults

 

 

 

 

ARTICLE 6 UNDERTAKINGS OF WEST AND THE SUBSIDIARIES

 

 

 

 

SECTION 6.01.

Cooperation

 

SECTION 6.02.

No Representation with Respect to Third Parties

 

SECTION 6.03.

Related Document Amendments

 

SECTION 6.04.

Other Servicing Arrangements

 

SECTION 6.05.

Communications

 

SECTION 6.06.

Ratification

 

SECTION 6.07.

Execution, Amendment, Modification or Termination of Engine Documents

 

SECTION 6.08.

Accounts and Cash Arrangements of WEST and the Subsidiaries

 

SECTION 6.09.

Notification of Bankruptcy

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.10.

Further Assurances

 

SECTION 6.11.

Covenants

 

SECTION 6.12

Limitation of Obligation

 

 

 

 

ARTICLE 7 WEST AND THE SUBSIDIARIES’ RESPONSIBILITY; BUDGETS; DIRECTIONS

 

 

 

 

SECTION 7.01.

WEST and the Subsidiaries’ Responsibility

 

SECTION 7.02.

Instructions by WEST

 

SECTION 7.03.

Request for Authority

 

SECTION 7.04.

Overall Business Objectives with Respect to Engine

 

SECTION 7.05.

Operating Budget; Asset Expenses Budget

 

SECTION 7.06.

Transaction Approval Requirements

 

 

 

 

ARTICLE 8 EFFECTIVENESS

 

 

 

 

SECTION 8.01.

Effectiveness

 

 

 

 

ARTICLE 9 SERVICING FEES; EXPENSES

 

 

 

 

SECTION 9.01.

Servicing Fees

 

SECTION 9.02.

Rent Based Fee

 

SECTION 9.03.

Disposition Fee

 

SECTION 9.04.

Expenses

 

 

 

 

ARTICLE 10 TERM; RIGHT TO TERMINATE; CONSEQUENCES OF TERMINATION; SURVIVAL

 

 

 

 

SECTION 10.01.

Term

 

SECTION 10.02.

Right to Terminate

 

SECTION 10.03.

Consequences of Termination

 

SECTION 10.04.

Survival

 

 

 

 

ARTICLE 11 INDEMNIFICATION

 

 

 

 

SECTION 11.01.

Indemnity

 

SECTION 11.02.

Procedures for Defense of Claims

 

SECTION 11.03.

Reimbursement of Costs

 

 

 

 

ARTICLE 12 ASSIGNMENT AND DELEGATION

 

 

 

 

SECTION 12.01.

Assignment and Delegation

 

 

 

 

ARTICLE 13 MISCELLANEOUS

 

 

 

 

SECTION 13.01.

Reasonable Efforts

 

SECTION 13.02.

Notices

 

SECTION 13.03.

Governing Law

 

SECTION 13.04.

Jurisdiction

 

SECTION 13.05.

Waiver of Jury Trial

 

SECTION 13.06.

Counterparts; Third Party Beneficiaries

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 13.07.

Entire Agreement

 

SECTION 13.08.

Power of Attorney

 

SECTION 13.09.

Restrictions on Disclosure

 

SECTION 13.10.

Rights of Setoff

 

SECTION 13.11.

Nonpetition

 

SECTION 13.12.

Severability

 

SECTION 13.13.

Amendments

 

 

SCHEDULES

 

APPENDIX A [a05-18192_4ex10d44.htm#AppendixASubsidiaries_091123]

Subsidiaries [a05-18192_4ex10d44.htm#AppendixASubsidiaries_091123]

 

 

SCHEDULE A [a05-18192_4ex10d44.htm#Schedulea_083915]

Definitions [a05-18192_4ex10d44.htm#Schedulea_083915]

SCHEDULE 2.02(a)
[a05-18192_4ex10d44.htm#Schedule2_02aEngineAssetsServices_083919]

Services [a05-18192_4ex10d44.htm#Schedule2_02aEngineAssetsServices_083919]

SCHEDULE 1.03(a) [a05-18192_4ex10d44.htm#Schedule1_03aToSchedule2_02a_083931]

 

to Schedule 2.02(a) [a05-18192_4ex10d44.htm#Schedule1_03aToSchedule2_02a_083931]

Insurance [a05-18192_4ex10d44.htm#Schedule1_03aToSchedule2_02a_083931]

SCHEDULE 4.01(a) [a05-18192_4ex10d44.htm#Schedule4_01aEngines_083933]

 

to Schedule 2.02(a) [a05-18192_4ex10d44.htm#Schedule4_01aEngines_083933]

Engines [a05-18192_4ex10d44.htm#Schedule4_01aEngines_083933]

 

 

EXHIBIT A

Form of Operating Budget and Asset Expenses Budget for the Initial Period

 

iv

--------------------------------------------------------------------------------


 

SERVICING AGREEMENT (as amended, modified or supplemented from time to time in
accordance with the terms hereof, the “Agreement”) dated as of August 9, 2005
among WILLIS ENGINE SECURITIZATION TRUST, a Delaware statutory trust (“WEST”),
WILLIS LEASE FINANCE CORPORATION, a Delaware corporation incorporated under the
laws of Delaware, in its capacity as Servicer (together with its successors and
permitted assigns, the “Servicer”) and as the Administrative Agent, and the
entities listed on Appendix A hereto which may be added thereto in accordance
with Section 6.13 hereof, (the “Subsidiaries”).

 

For the consideration set forth herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties each
agree as follows:

 


ARTICLE 1

DEFINITIONS


 


SECTION 1.01.                                                 DEFINITIONS.


 

The terms used herein have the meaning assigned to them in Schedule A hereto. 
Unless otherwise defined herein, all capitalized terms used but not defined
herein have the meanings assigned to such terms in the Indenture.

 


ARTICLE 2

APPOINTMENT; SERVICES


 


SECTION 2.01.                                                 APPOINTMENT.


 

(a)                                  WEST and each Subsidiary hereby appoints
the Servicer as the exclusive provider of the Services (as defined in
Section 2.02 below) to WEST and each Subsidiary in respect of the Engine Assets
on the terms and subject to the conditions set forth in this Agreement.

 

(b)                                 The Servicer hereby accepts such appointment
and agrees to perform the Services on the terms and subject to the conditions
set forth in this Agreement.  In connection with the provision of the Services
with respect to the Engine Assets, the Servicer generally shall, where and to
the extent practicable and in the case of Services that are not performed by the
Servicer directly, contract for or otherwise obtain goods and services from
third party providers in the name of, or as disclosed agent for, WEST or the
relevant Subsidiary.  If the Servicer shall not have contracted for or otherwise
obtained such goods and services in the name of, or as disclosed agent for, WEST
or the relevant Subsidiary, the Servicer shall use its reasonable efforts to
cause WEST or such Subsidiary to be in a position to have direct recourse
against any such third party provider providing goods and services for WEST or
such Subsidiary for any breaches by such third party provider related to the
provision of such goods and services.

 

(c)                                  WEST hereby warrants and represents to the
Servicer that it and each Subsidiary has appointed or will appoint the
Administrative Agent (or Back-Up Administrative Agent in the event that the
Administrative Agency Agreement is terminated prior to the expiration of its
term and the Back-Up Administrative Agent replaces the Administrative Agent) to
act as its

 

--------------------------------------------------------------------------------


 

representative with respect to any matter in respect of which WEST or any
Subsidiary is required or permitted to take any action pursuant to the terms of
this Agreement.  Accordingly, in connection with the performance of the
Services, unless an Administrative Agent Event of Default shall have occurred
and be continuing, or unless earlier notified by WEST that the appointment of
the Administrative Agent or Back-Up Administrative Agent, as the case may be, to
act on behalf of WEST and each Subsidiary has not become effective or has been
revoked or terminated, the Servicer shall in all cases be entitled to rely on
the instructions (or other actions) of the Administrative Agent or Back-Up
Administrative Agent, as the case may be, as representative of WEST and each
Subsidiary other than the actions specified in Sections 7.06(a)(i) and
7.06(a)(iv).

 


SECTION 2.02.                                                 SERVICES.


 

(a)                                  The services to be provided by the Servicer
in respect of the Engine Assets (the “Services”) are as set forth in
Schedule 2.02(a) and under this Agreement.

 

(b)                                 Except with respect to the obligations
expressly provided herein, in connection with the performance of the Services,
the Servicer shall in all cases only be obligated to act upon, and shall be
entitled to rely on, the instructions of WEST or, as provided above in
Section 2.01(c), the Administrative Agent or Back-Up Administrative Agent, as
the case may be, on behalf of WEST and each Subsidiary.  The Servicer shall not
be liable to WEST, any Subsidiary, the Indenture Trustee or any other Person for
any act or omission to act taken in accordance with such instructions, except to
the extent provided in Section 3.03.

 


SECTION 2.03.                                                 LIMITATIONS.


 

(a)                                  Neither the Servicer nor any of its
Affiliates (other than WEST and each Subsidiary) shall assume any WEST
Liabilities.  In connection with the performance of the Services and its other
obligations hereunder, the Servicer shall not be obligated to take or refrain
from taking any action which is reasonably likely to (A) violate any Applicable
Law, (B) lead to an investigation by any Governmental Authority or (C) expose
the Servicer to any liabilities for which, in the Servicer’s good faith opinion,
adequate bond or indemnity has not been provided.

 

(b)                                 WEST and the Subsidiaries shall at all times
retain full legal and equitable title to the Engine Assets, notwithstanding the
management thereof by the Servicer hereunder.

 


ARTICLE 3

STANDARD OF CARE; CONFLICTS OF INTEREST; STANDARD OF LIABILITY


 


SECTION 3.01.                                                 STANDARD OF CARE.


 

The Servicer shall perform the Services with reasonable care and diligence at
all times as is customary in the aircraft engine leasing industry and as if it
were the owner of the Engines (the “Servicer Performance Standard”).  The
Servicer Performance Standard shall be implemented in a manner which is
consistent with the reasonable commercial practices of leading international
aircraft engine operating lessors and is consistent with the Indenture.

 

2

--------------------------------------------------------------------------------


 


SECTION 3.02.                                                 CONFLICTS OF
INTEREST.


 

(a)                                  WEST and each Subsidiary acknowledges and
agrees that (i) in addition to managing the Engine Assets under this Agreement,
the Servicer may manage, and shall be entitled to manage, from time to time, the
separate assets owned by it or its Affiliates (other than WEST and each
Subsidiary) and third parties (“Other Assets”); (ii) in addition to the
management of the Engine Assets and the Other Assets, the Servicer shall, and
shall be entitled to, carry on its commercial businesses, including the
financing, purchase or other acquisition, leasing and sale of aircraft engines;
(iii) in the course of conducting such activities, the Servicer may from time to
time have conflicts of interest in performing its duties on behalf of the
various entities to whom it provides management services and with respect to the
various assets in respect of which it provides management services; and (iv) the
Controlling Trustees of WEST have approved the transactions contemplated by this
Agreement and desire that such transactions be consummated and, in giving such
approval, the Controlling Trustees of WEST have expressly recognized that such
conflicts of interest may arise and that when such conflicts of interest arise
the Servicer shall perform the Services in accordance with the Servicer
Performance Standard and the Servicer Conflicts Standard set forth below in
Section 3.02(b).

 

(b)                                 If conflicts of interest arise regarding the
management or remarketing of any Engine Asset, on the one hand, and any Other
Asset, on the other hand, the Servicer shall promptly notify WEST and the
Indenture Trustee (but in no later than the date on which the next Monthly
Report is delivered).  The Servicer shall perform the Services in good faith and
to the extent such Engine Asset and such Other Asset are substantially similar
in terms of objectively identifiable characteristics relevant for purposes of
the particular Services to be performed, the Servicer shall not discriminate
between such Engine Asset and such Other Asset on an unreasonable basis (the
standard set forth in this Section 3.02(b) shall be referred to collectively as
the “Servicer Conflicts Standard”).

 


SECTION 3.03.                                                 STANDARD OF
LIABILITY.


 

The Servicer shall not be liable to WEST or any Subsidiary for any Losses
arising (i) as a result of an Engine being sold, leased or purchased on less
favorable terms than might have been achieved at any time, provided such
transactions were entered into on the basis of an arm’s-length commercial
decision of the Servicer, or (ii) in respect of the Servicer’s obligation to
apply the Servicer Conflicts Standard in respect of its performance of the
Services, except, in either case, in the case of willful misconduct, negligence
or fraud on the part of the Servicer.  The Servicer shall not be liable to WEST
or any Subsidiary for any Loss arising as a result of the performance of any of
the Servicer’s obligations as Servicer or as a result of any action which the
Servicer is requested to take or refrain from taking by WEST (or the
Administrative Agent or Back-Up Administrative Agent, as the case may be),
unless (A) such Loss has arisen as a result of the willful misconduct,
negligence or fraud of the Servicer, (B) such Loss has directly resulted from a
breach by the Servicer of the express terms and conditions of this Agreement or
(C) such Loss is a Loss for which the Servicer has indemnified WEST and its
Affiliates and arises as a result of any material misstatements or omissions in
any public filing or offering memorandum relating to information on the Engine
Assets, the Servicer and the Services provided by the Servicer for disclosure in
such public filing or offering memorandum, provided that the Servicer

 

3

--------------------------------------------------------------------------------


 

may reasonably rely on information from third parties without incurring
liability (the liability standards set forth in this Section 3.03, the “Standard
of Liability”).

 


SECTION 3.04.                                                 WAIVER OF IMPLIED
STANDARD.


 

Except as expressly stated above in this Article 3, all other warranties,
conditions and representations, express or implied, statutory or otherwise,
arising under Delaware or New York law or any other Applicable Law in relation
to either the skill, care, diligence or otherwise in respect of any Service to
be performed hereunder or to the quality or fitness for any particular purpose
of any goods are hereby to the fullest extent permitted by Applicable Law
excluded and the Servicer shall not be liable in contract, tort or otherwise
under Delaware or New York law or any other Applicable Law for any Loss arising
out of or in connection with the Services to be supplied pursuant to this
Agreement or any goods to be provided or sold in conjunction with such Services.

 


ARTICLE 4

REPRESENTATIONS AND WARRANTIES


 


SECTION 4.01.                                                 REPRESENTATIONS
AND WARRANTIES BY WEST AND THE SUBSIDIARIES.


 

WEST and each Subsidiary represents and warrants to the Servicer as follows:

 

(a)                                  Engines:  Schedule 4.01(a) contains a true
and complete list of all Engines included among the Engine Assets as of the date
hereof.

 

(b)                                 Engine Documents:  WEST shall deliver to the
Servicer on the Initial Closing Date a true, correct and complete copy of all
material Engine Documents as of such Initial Closing Date in the possession of
WEST or any Subsidiary.

 

(c)                                  Accounts and Cash Flow:  WEST shall, prior
to the Initial Closing Date, provide to the Servicer a true and complete list of
all the Existing Accounts of WEST and each Subsidiary included among the Engine
Assets as of such Initial Closing Date with respect to which WEST or any
Subsidiary has authority.

 


SECTION 4.02.                                                 REPRESENTATIONS
AND WARRANTIES BY SERVICER.


 

The Servicer represents and warrants to WEST and each Subsidiary as follows:

 

(a)                                  The Servicer is a corporation duly
organized and validly existing under the laws of the State of Delaware.

 

(b)                                 The Servicer has all requisite power and
authority to execute this Agreement and to perform its obligations under this
Agreement.  All corporate acts and other proceedings required to be taken by the
Servicer to authorize the execution and delivery of this Agreement and the
performance of its obligations contemplated under this Agreement have been duly
and properly taken.

 

4

--------------------------------------------------------------------------------


 

(c)                                  This Agreement has been duly executed and
delivered by the Servicer and is a legal, valid and binding obligation of the
Servicer enforceable against it in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization or other laws of general
application affecting the enforcement of creditors’ rights or by general
principles of equity.

 

(d)                                 Neither the execution and delivery of this
Agreement by the Servicer nor the performance by the Servicer of any of its
obligations under this Agreement will (i) violate any provision of the
organizational documents of the Servicer, (ii) violate any order, writ,
injunction, judgment or decree applicable to the Servicer or any of its property
or assets, (iii) violate in any material respect any Applicable Law, or
(iv) result in any conflict with, breach of or default (or give rise to any
right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any material note, bond, mortgage, indenture,
warrant or other similar instrument or any material license, permit, agreement
or other obligation to which the Servicer is a party or by which the Servicer or
any of its properties or assets may be bound.

 

(e)                                  There are no Proceedings or investigations
to which the Servicer or any of its Affiliates is a party pending, or to the
best of the Servicer’s knowledge, threatened, before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality
(A) asserting the invalidity of this Agreement or any other Related Document,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any other Related Document or (C) seeking any determination
or ruling that is reasonably likely to materially and adversely affect the
performance by the Servicer of its obligations under or the validity or
enforceability of, this Agreement or any other Related Document to which it is a
party.

 

(f)                                    Since March 31, 2005, there has been no
material adverse change in the financial condition of the Servicer.

 


ARTICLE 5

SERVICER UNDERTAKINGS


 


SECTION 5.01.                                                 STAFF AND
RESOURCES.


 

In performing the Services, the Servicer shall employ or otherwise engage such
staff (including in-house legal staff) and maintain such supporting resources as
the Servicer shall deem necessary in accordance with its usual business
practices with respect to its own aircraft engines, both in number and in
quality, to enable the Servicer to perform the Services in accordance with the
terms of this Agreement.

 


SECTION 5.02.                                                 ACCESS.


 

The Servicer at such times as WEST may reasonably request shall make available
to WEST and its Subsidiaries and their agents (including auditors) (A) reports,
ledgers, documents, and other records (including computer records), its books
and other information related to the Engine Assets or the business of WEST and
its Subsidiaries and (B) the officers and employees

 

5

--------------------------------------------------------------------------------


 

of the Servicer, subject to their reasonable availability, in each case, to
enable WEST and the Security Trustee to monitor the performance of the Servicer
under this Agreement.

 


SECTION 5.03.                                                 COMPLIANCE WITH
LAW.


 

The Servicer shall, in connection with the performance of the Services, comply
with all laws, rules and regulations applicable to the Servicer and with the
laws, rules and regulations applicable to the Engine Assets.

 


SECTION 5.04.                                                 COMMINGLING.


 

The Servicer shall not commingle with its own funds, (i) any funds of WEST or
any Subsidiary or (ii) any misdirected funds received from Lessees and others. 
Any such misdirected funds shall be promptly redirected to a Bank Account.  The
Servicer hereby covenants with WEST and its Subsidiaries that it will conduct
its business such that it is a separate and readily identifiable business from,
and independent of, WEST and each Subsidiary (it being understood that the
Servicer and any of its Affiliates may publish financial statements that
consolidate those of WEST and its Subsidiaries, if to do so is required by any
Applicable Law or GAAP and the Servicer and any of its Affiliates may file
consolidated tax returns with WEST or any Subsidiary) and further covenants
that, during the term of this Agreement:

 

(a)                                  it will observe all corporate formalities
necessary to remain a legal entity separate and distinct from, and independent
of, WEST and each Subsidiary;

 

(b)                                 it will maintain its assets and liabilities
separate and distinct from WEST and each Subsidiary;

 

(c)                                  it will maintain records, books, accounts
and minutes separate from those of WEST and each Subsidiary;

 

(d)                                 it will pay its obligations in the ordinary
course of its business as a legal entity separate from WEST and each Subsidiary;

 

(e)                                  it will keep its funds separate and
distinct from the funds of WEST and each Subsidiary, and it will receive,
deposit, withdraw and disburse such funds separately from the funds of WEST and
each Subsidiary;

 

(f)                                    it will conduct its business in its own
name, and not in the name of WEST or any Subsidiary;

 

(g)                                 it will not pay or become liable for any
debt of WEST or any Subsidiary, other than to make payments in the form of
indemnity as required by the express terms of this Agreement;

 

(h)                                 it will not hold out that it is a division
of WEST or its Subsidiaries or that WEST or any Subsidiary is a division of it;

 

6

--------------------------------------------------------------------------------


 

(i)                                     it will not induce any third party to
rely on the creditworthiness of WEST or any Subsidiary in order that such third
party will be induced to contract with it;

 

(j)                                     it will not enter into any transaction
between it and WEST or any Subsidiary that is as a whole materially more
favorable to either party than an agreement that the parties would have been
able to enter into at such time on an arm’s-length basis with a non-affiliated
third party, other than any Related Document in effect on the Initial Closing
Date (it being understood that the parties hereto do not intend by this covenant
to ratify any self-dealing transaction); and

 

(k)                                  it will observe all corporate formalities
necessary to treat WEST and each Subsidiary as a legal entity separate from each
other Subsidiary.

 


SECTION 5.05.                                                 NOTES OFFERING.


 

The Servicer agrees to cooperate with WEST and its Subsidiaries in connection
with the public or private offering and sale of any securities of WEST or any of
its Affiliates (a “Notes Offering”).

 


SECTION 5.06                                                    NOTIFICATION OF
DEFAULTS.


 

Promptly, but in any case within five (5) Business Days of becoming aware of the
existence of any condition or event which constitutes a Servicer Termination
Event, Early Amortization Event or an Event of Default, or any event which, with
the lapse of time or the giving of notice, would constitute a Servicer
Termination Event, Early Amortization Event or an Event of Default and which, in
each case, has not been waived in writing by the Requisite Majority, the
Servicer shall deliver to WEST and the Subsidiaries and the Indenture Trustee a
written notice describing the nature of such event and period of existence and,
in the case of a Servicer Termination Event, the action the Servicer is taking
or proposed to take with respect thereto.

 

SECTION 5.07.                                                 Ownership
Placards.

 

The Servicer shall use commercial reasonable efforts to cause each Lessee to
affix an ownership placard on each related Engine stating that such Engine is
owned by the applicable Engine Trust.

 


ARTICLE 6

UNDERTAKINGS OF WEST AND THE SUBSIDIARIES


 


SECTION 6.01.                                                 COOPERATION.


 

WEST and each Subsidiary shall at all times use commercially reasonable efforts
to cooperate with the Servicer to enable the Servicer to provide the Services,
including providing the Servicer with all powers of attorney as may be
reasonably necessary or appropriate to perform the Services.

 

7

--------------------------------------------------------------------------------


 


SECTION 6.02.                                                 NO REPRESENTATION
WITH RESPECT TO THIRD PARTIES.


 

WEST and each Subsidiary agree that as between the Servicer, on the one hand,
and WEST or any Subsidiary, on the other hand, no representation is made as to
the financial condition and affairs of any Lessee of, or purchaser of, any
Engine or any manufacturer, representative, maintenance facility, contractor,
vendor or supplier utilized by the Servicer in connection with its performance
of the Services and, subject to the Standard of Liability, the Servicer shall
have no liability with respect to such third parties.

 


SECTION 6.03.                                                 RELATED DOCUMENT
AMENDMENTS.


 

Neither WEST nor any Subsidiary shall amend, without the prior consent of the
Servicer in each instance, any Related Document in such a manner that would
increase in any respect the scope, nature or level of the Services to be
provided under this Agreement nor change the Standard of Liability without the
Servicer’s prior written consent, which consent may be conditioned upon, among
other things, a proper adjustment in the compensation payable to the Servicer in
order to take into account the increased Services to be provided by the
Servicer.

 


SECTION 6.04.                                                 OTHER SERVICING
ARRANGEMENTS.


 

Without the prior written consent of the Servicer, neither WEST nor any
Subsidiary shall (a) enter into, or cause or permit any Person (other than the
Servicer) to enter into on their behalf, any transaction for the lease or sale
of any Engine in respect of which the Servicer is at such time performing
Services, or (b) employ any Person other than the Servicer to perform any of the
Services with respect to the Engine Assets, except as provided in Article 10 of
this Agreement.

 


SECTION 6.05.                                                 COMMUNICATIONS.


 

WEST and each Subsidiary shall forward promptly to the Servicer a copy of any
written communication received from any Person in relation to any Engine Asset.

 


SECTION 6.06.                                                 RATIFICATION.


 

WEST and each Subsidiary hereby ratify and confirm, and agree to ratify and
confirm, any action the Servicer takes or refrains from taking in accordance
with this Agreement, the Indenture and the Related Documents in the exercise of
any of the powers or authorities conferred upon the Servicer pursuant to the
terms of this Agreement and the Indenture.

 


SECTION 6.07.                                                 EXECUTION,
AMENDMENT, MODIFICATION OR TERMINATION OF ENGINE DOCUMENTS.


 

(a)                                  If (i) any agreement, instrument or other
document becomes an Engine Document or any Engine Document shall have been
amended, modified or terminated and (ii) the Servicer was not substantially
involved in the preparation and execution of such new, amended, modified or
terminated agreement, instrument or other document, WEST shall deliver written
notice thereof to the Servicer together with (A) in the case of any newly
executed Engine Document, a true and complete copy of such Engine Document, a
list of all Engine Assets to which it relates and a description, in reasonable
detail, of the relevance of such Engine Document to such Engine

 

8

--------------------------------------------------------------------------------


 

Assets or (B) in the case of any amendment, modification or termination of an
Engine Document, a true and complete copy of any related agreement, instrument
or other document.

 

(b)                                 WEST shall promptly deliver to the Servicer
a complete copy of the Indenture.

 

(c)                                  At all times, WEST shall promptly notify
the Servicer of the name, identity and contact details of the Controlling
Trustees and of any changes thereto and any other relevant information relating
to such Controlling Trustees reasonably requested by the Servicer.

 


SECTION 6.08.                                                 ACCOUNTS AND CASH
ARRANGEMENTS OF WEST AND THE SUBSIDIARIES.


 

At all times, WEST shall promptly notify the Servicer of any New Account
established by or on behalf of WEST or any Subsidiary or otherwise relating to
the Engine Assets and of any Existing Account relating to any aircraft engine
that becomes an Engine after the date of this Agreement and of the closing of
any such account in any case not established or closed by the Servicer.

 


SECTION 6.09.                                                 NOTIFICATION OF
BANKRUPTCY.


 

If WEST or any Subsidiary shall take any action to:

 

(a)                                  file any petition or application, commence
any proceeding, pass any resolution or convene a meeting with respect to itself
or any of its Affiliates under any United States federal, state or foreign or
international law relating to the appointment of a trustee in bankruptcy,
liquidator, examiner, assignee, custodian, trustee, sequestrator or receiver
with respect to WEST or any Subsidiary or over the whole or any part of any
properties or assets of WEST or any Subsidiary or any bankruptcy,
reorganization, compromise arrangements or insolvency of WEST or any Subsidiary;
or

 

(b)                                 make an assignment for the benefit of its
creditors generally;

 

then WEST shall notify the Servicer, to the extent practicable, of the taking of
any such action.  If WEST or any Subsidiary becomes aware of the intent or
action of any Person (whether a creditor or member of WEST or any Subsidiary) to
appoint a trustee in bankruptcy, liquidator, examiner, custodian, sequestrator
or receiver, WEST shall promptly notify the Servicer.

 


SECTION 6.10.                                                 FURTHER
ASSURANCES.


 

WEST and each Subsidiary agree that at any time and from time to time upon the
written request of the Servicer, it will execute and deliver such further
documents and do such further acts and things as the Servicer may reasonably
request in order to effect the purposes of this Agreement.

 


SECTION 6.11.                                                 COVENANTS.


 

WEST and each Subsidiary covenant with the Servicer that it will conduct its
business such that it is a separate and readily identifiable business from, and
independent of, the Servicer and any of its Affiliates (it being understood that
the financial statements of WEST or any

 

9

--------------------------------------------------------------------------------


 

Subsidiary may be consolidated with those of the Servicer or any of its
Affiliates, if to do so is required by any Applicable Law or GAAP and that the
tax returns of WEST or any Subsidiary may be consolidated with those of the
Servicer and any of its Affiliates in accordance with applicable United States
tax laws) and further covenant that, during the term of this Agreement:

 

(a)                                  it will observe all corporate formalities
necessary to remain a legal entity separate and distinct from, and independent
of, the Servicer and any of its subsidiaries;

 

(b)                                 it will maintain its assets and liabilities
separate and distinct from those of the Servicer;

 

(c)                                  it will maintain records, books, accounts
and minutes separate from those of the Servicer;

 

(d)                                 it will pay its obligations in the ordinary
course of its business as a legal entity separate from the Servicer;

 

(e)                                  it will keep its funds separate and
distinct from any funds of the Servicer, and it will receive, deposit, withdraw
and disburse such funds separately from any funds of the Servicer;

 

(f)                                    it will conduct its business in its own
name, and not in the name of the Servicer;

 

(g)                                 it will not agree to pay or become liable
for any debt of the Servicer, other than to make payments in the form of
indemnity as required by the express terms of this Agreement;

 

(h)                                 it will not hold out that it is a division
of the Servicer, or that the Servicer is a division of it;

 

(i)                                     it will not induce any third party to
rely on the creditworthiness of the Servicer in order that such third party will
be induced to contract with it;

 

(j)                                     it will not enter into any transaction
between it and the Servicer that is as a whole materially more favorable to
either party than a transaction that the parties would have been able to enter
into at such time on an arm’s-length basis with a non-affiliated third party,
other than any Related Document in effect on the Initial Closing Date (it being
understood that the parties hereto do not intend by this covenant to ratify any
self-dealing transaction); and

 

(k)                                  it will observe all material corporate or
other procedures required under Applicable Law and under its organizational
documents.

 


SECTION 6.12                                                    LIMITATION OF
OBLIGATION.


 

Notwithstanding anything to the contrary in Sections 4.01(b) and 6.07, the
Servicer shall have no obligation with respect to any agreement, instrument or
document that becomes an Engine Document, or any such amendment, modification or
termination, until the date that a copy of the agreement, instrument or document
constituting such Engine Document, or setting forth the terms of such amendment,
modification or termination, is received by the Servicer.

 

10

--------------------------------------------------------------------------------


 

SECTION 6.13                                                    New
Subsidiaries.

 

WEST hereby undertakes to procure that any Subsidiary of WEST formed or acquired
after the date hereof shall execute a joinder agreement with the Servicer
adopting and confirming, as regards such Subsidiary, the terms of this
Agreement, and agreeing to ratify anything done by the Servicer in connection
herewith on the terms of Section 6.06.  Such joinder agreement shall specify the
notice information for such Subsidiary and an executed version thereof shall be
promptly delivered to each of the parties hereto.

 


ARTICLE 7

WEST AND THE SUBSIDIARIES’ RESPONSIBILITY;
BUDGETS; DIRECTIONS


 


SECTION 7.01.                                                 WEST AND THE
SUBSIDIARIES’ RESPONSIBILITY.


 

Notwithstanding the appointment of the Servicer to perform the Services and the
related delegation of authority and responsibility to the Servicer pursuant to
this Agreement, WEST and each Subsidiary shall remain responsible for all
matters related to its business, operations, assets and liabilities.

 


SECTION 7.02.                                                 INSTRUCTIONS BY
WEST.


 

WEST may at any time, other than following the delivery of a Default Notice
pursuant to Section 4.02 of the Indenture (that has not been withdrawn or
rescinded), in which case the Indenture Trustee may, direct the Servicer to
limit or terminate any action being taken by it under this Agreement or to take
any action authorized or contemplated by this Agreement (including sale or
disposal of any Engine) or the applicable Lease and the Servicer shall use
commercially reasonable efforts to comply with such directions.

 


SECTION 7.03.                                                 REQUEST FOR
AUTHORITY.


 

If the Servicer wishes to take or approve any action which it is not authorized
under this Agreement to take or approve, it shall request authority from WEST to
take or approve the action.

 


SECTION 7.04.                                                 OVERALL BUSINESS
OBJECTIVES WITH RESPECT TO ENGINE.


 

The Servicer will perform the Services with a view towards maximizing the
present value of the cash flows over the life of the Engines from leasing and
re-leasing or selling or otherwise disposing of Engines, taking into account the
then-existing and anticipated market conditions affecting the operating leasing
of used aircraft engines and the commercial aviation industry generally and any
restrictions within the Indenture.

 


SECTION 7.05.                                                 OPERATING BUDGET;
ASSET EXPENSES BUDGET.


 

(a)                                  WEST, on its own behalf and on behalf of
the Subsidiaries, shall adopt with respect to the period from the Initial
Closing Date through December 31, 2005 (the “Initial

 

11

--------------------------------------------------------------------------------


 

Period”) and, thereafter, each one Year period during the term of this Agreement
(a “One Year Period”):

 

(A)                              an operating budget with respect to the Engines
(an “Operating Budget”); and

 

(B)                                a budget with respect to Engine Expenses
related to the Engines (an “Asset Expenses Budget”).

 

The initial Operating Budget and the initial Asset Expenses Budget for the
Initial Period shall be adopted by WEST and the Subsidiaries by the Initial
Closing Date in substantially the form attached hereto as Exhibit A (together,
the “Initial Budgets”).

 

The Operating Budget and Asset Expenses Budget for each One Year Period during
the term of this Agreement shall be adopted by WEST and the Subsidiaries in
accordance with Section 7.05(b).

 

The Servicer shall, in the course of providing the Services hereunder, use
reasonable efforts to achieve the Initial Budgets and the Operating and Asset
Expenses Budgets for any One Year Period.

 

(b)                                 In respect of each One Year Period after the
Initial Period during the term of this Agreement, the Administrative Agent shall
prepare, and deliver to the Servicer no later than the November 30 immediately
preceding the commencement of each Year, a proposed Operating Budget and Asset
Expenses Budget for each such One Year Period together with reasonably detailed
supporting information and the assumptions underlying such proposed Operating
Budget and Asset Expenses Budget.

 

(c)                                  In connection with the preparation and
review of such proposed Operating Budget and Asset Expenses Budget for each
period, the Servicer shall provide the Administrative Agent, not later than the
November 1 immediately preceding the commencement of each Year, information in a
form to be agreed from time to time relating to (i) lease rates,
(ii) utilization rate, (iii) expected technical expenditures (including any
costs to be capitalized) relating to the Engines, (iv) planned sales, (v) costs
relating to insurance, legal, consulting and other similar expenses, including
anticipated litigation expenses and (vi) such other information related to
Engine Expenses as may be requested by the Administrative Agent to prepare or
review such budgets, in each case including the assumptions relating thereto.

 

The Servicer shall have the right during the 15-day period following its receipt
of the Administrative Agent’s proposed Operating Budget and Asset Expenses
Budget to express any objection or make any comment it may reasonably have to
such budgets.  During such 15-day period, the Controlling Trustees and the
Servicer shall negotiate and agree on a final Operating Budget and a final Asset
Expenses Budget for each period.  Not later than the December 20 immediately
preceding the commencement of such Year, WEST shall deliver to the Servicer a
final Operating Budget and Asset Expenses Budget for each One Year Period (the
“Budgets”) together with reasonably detailed information regarding WEST’s
underlying assumptions.

 

12

--------------------------------------------------------------------------------


 

(d)                                 If at any time the Servicer reasonably
believes that an incurrence of Engine Expenses is reasonably likely to cause
actual aggregate Engine Expenses in the Initial Period or any One Year Period,
as the case may be, to exceed 125% of the budgeted amount of aggregate Engine
Expenses for such period as set forth in the applicable Budget, the Servicer
shall not incur such Engine Expense without prior approval by WEST, and such
excess payment and approval thereof shall be reported in the Annual Report for
the relevant Initial Period or One Year Period, as the case may be.

 


SECTION 7.06.                                                 TRANSACTION
APPROVAL REQUIREMENTS.


 

(a)                                  The Servicer shall not do any of the
following without the express prior written approval of WEST:

 

(i)                                     Except as required in accordance with
the terms of any Lease or any other agreement with the Lessee or the Asset
Transfer Agreement, and in any event in accordance with the terms and conditions
of the Related Documents, sell (or enter into any commitment or agreement to
sell) or otherwise transfer or dispose of any Engine.

 

(ii)                                  Enter into any new Lease (or any renewal
or extension of an existing Lease or other agreement with a Lessee) of any
Engine if the Lease does not comply with the requirements of the Indenture.

 

(iii)                               Unless provided for in the then current
Operating Budget or Asset Expenses Budget, enter into any contract for the
modification or maintenance of any Engine if the costs to be incurred thereunder
by WEST or the relevant Subsidiary are not economically justifiable in light of
then current and reasonably anticipated market conditions for used aircraft
engines.

 

(iv)                              Subject to Section (e) of Section 4.02 of
Schedule 2.02(a), enter into on behalf of WEST or any Subsidiary, any capital
commitment or confirm any order or commitment (other than the issuance of
Warehouse Notes under the Indenture) to acquire, or acquire on behalf of WEST or
any Subsidiary, aircraft engines, except that the Servicer may enter into any
such capital commitment or order or commitment to acquire an Additional Engine
or spare parts for an Engine so long as the same is provided for in the then
applicable Operating Budget or Asset Expenses Budget.

 

(v)                                 Issue any guarantee on behalf of, or
otherwise pledge the credit of WEST or any Subsidiary, other than any guarantee
of any Subsidiary obligation by WEST or WEST Funding.

 

(vi)                              Unless permitted by any other provision of
this Section 7.06, enter into any agreement for services to be provided in
respect of Engines by third parties the cost of which is to be borne by WEST and
the Subsidiaries, except in each case (A) to the extent that the same is an
Engine Expense provided for in the then applicable Operating Budget or Asset
Expenses Budget or (B) for third party service providers (including legal
counsel) that would be used by the Servicer in the ordinary course of the
Servicer’s business.

 

13

--------------------------------------------------------------------------------


 

(vii)                           Incur on behalf of WEST or any Subsidiary any
liability (actual or contingent) or cause any such liability (actual or
contingent) to be incurred, except for a liability (A) contemplated in the then
applicable Operating Budget or Asset Expenses Budget, (B) pursuant to a
transaction of a type which is subject to another Transaction Approval
Requirement which Transaction Approval Requirement is satisfied or is otherwise
authorized by such Transaction Approval Requirement or (C) incurred in the
ordinary course of the business of WEST and the Subsidiaries.

 

(b)                                 Any transaction entered into by the Servicer
on behalf of WEST and the Subsidiaries shall be on an arm’s-length basis and on
market terms, provided that any transaction approved by the Controlling Trustees
shall be deemed to satisfy this clause (b).

 

(c)                                  The actions specified in clauses (a)(i) and
(a)(iv) of this Section 7.06 must be approved by a majority of the Controlling
Trustees, including the Independent Controlling Trustee.

 

(d)                                 The transaction approval requirements (the
“Transaction Approval Requirements”) set forth in clauses (i) through (vii) of
Section 7.06(a) may only be amended by mutual agreement of the parties hereto
and with the written consent of the Indenture Trustee (acting at the direction
of the Requisite Majority), and shall not in any event be amended to reduce or
circumscribe the delegation to the Servicer of the level of autonomy, authority
and responsibility contemplated by the Transaction Approval Requirements with
respect to the performance of the Services.  The Servicer shall provide notice
to the Indenture Trustee of any amendment to the Transaction Approval
Requirements for inclusion of such notice by the Indenture Trustee in the next
Annual Report.

 


ARTICLE 8

EFFECTIVENESS


 


SECTION 8.01.                                                 EFFECTIVENESS.


 

The effectiveness of this Agreement and all obligations of the parties hereunder
shall be conditioned upon (a) with respect to each Initial Engine and its
related assets, the occurrence of the Initial Closing Date or, with respect to
any Remaining or Additional Engine, the delivery of such Engine to WEST or any
Subsidiary (provided that, the Servicer will assist WEST with respect to the
acquisition of any such Remaining or Additional Engine in accordance with the
terms hereof), and (b) with respect to the Servicer, WEST and the Subsidiaries,
the execution hereof by those parties.

 


ARTICLE 9

SERVICING FEES; EXPENSES


 


SECTION 9.01.                                                 SERVICING FEES.


 

In consideration of the Servicer’s performance of the Services, WEST shall pay
to the Servicer on a monthly basis pursuant to Section 3.13 of the Indenture
servicing fees consisting of

 

14

--------------------------------------------------------------------------------


 

the fees set forth in (i) Section 9.02 (“Rent Based Fee”) and (ii) Section 9.03
(“Disposition Fee”, and together with the Rent Based Fee, the “Servicing Fees”).

 


SECTION 9.02.                                                 RENT BASED FEE.


 

A Rent Based Fee shall be paid by WEST to the Servicer on a monthly basis
pursuant to Section 3.13 of the Indenture in the amount equal to 11.5% of the
aggregate rent actually received for any month (or portion of a month) in which
WEST or any Subsidiary owns the related Engines.

 


SECTION 9.03.                                                 DISPOSITION FEE.


 

A Disposition Fee shall be paid by WEST to the Servicer pursuant to Section 3.13
of the Indenture with respect to each sale of an Engine.

 


SECTION 9.04.                                                 EXPENSES.


 

(a)                                  The Servicer shall be responsible for, and
shall not be entitled to reimbursement for, the Servicer’s overhead expenses
(“Overhead Expenses”) which shall include all expenses other than Engine
Expenses, including:

 

(i)                                     salary, bonuses, company cars and
benefits of the Servicer’s employees;

 

(ii)                                  office, office equipment and rental
expenses other than office and office equipment rental expense charged by
independent advisors retained by the Servicer with respect to the Engines;

 

(iii)                               telecommunications expenses; and

 

(iv)                              taxes on the income, receipts, profits, gains,
net worth or franchise of the Servicer and payroll, employment and social
security taxes for employees of the Servicer.

 

(b)                                 (i)  WEST and the Subsidiaries shall be
responsible for all costs and expenses relating to or associated with the Engine
Assets other than Overhead Expenses, (“Engine Expenses”) which consist of
Ordinary Course Expenses and WEST Expenses

 


ARTICLE 10

TERM; RIGHT TO TERMINATE; CONSEQUENCES OF TERMINATION; SURVIVAL


 


SECTION 10.01.                                           TERM.


 

This Agreement shall expire on the later of (i) the date of payment in full of
all amounts outstanding to be paid under the Notes (and other similar
obligations issued under the Indenture or other debt instrument or otherwise
secured under the Security Trust Agreement), and of all amounts outstanding to
be paid to the holders of the Beneficial Interest Certificates and (ii) the

 

15

--------------------------------------------------------------------------------


 

date after the end of the Delivery Period on which neither WEST nor any
Subsidiary shall own or lease any Engine.

 


SECTION 10.02.                                           RIGHT TO TERMINATE.


 

(a)                                  At any time during the term of this
Agreement, the Servicer shall in accordance with Section 10.02(c) be entitled to
terminate this Agreement if:

 

(i)                                     all of the Notes and other obligations
of WEST secured under the Security Trust Agreement are repaid or defeased in
full in accordance with the terms of the Indenture or other applicable agreement
evidencing such obligation; or

 

(ii)                                  all of the Engines of WEST and the
Subsidiaries are sold and there are no Warehouse Notes outstanding.

 

(b)                                 At any time during the term of this
Agreement, WEST shall in accordance with Section 10.02(c) be entitled to
terminate this Agreement with respect to one or more Engines if:

 

(i)                                     Servicer shall fail to (A) remit to the
Collections Account any Collections erroneously received by the Servicer within
three (3) Business Days after such receipt , or (B) deliver a Servicer Report
within five (5) Business Days after the due date thereof;

 

(ii)                                  Servicer shall fail to (A) deliver any
report, other than delivery of a Servicer Report, required to be delivered to
the Indenture Trustee within five (5) Business Days after the due date thereof,
(B) maintain for the benefit of WEST and the Subsidiaries customary lessor’s
contingent insurance with respect to the Engines and the liability insurance, in
each case, in conformity with the provisions of Schedule 1.03(a) to
Schedule 2.02(a) to this Agreement, or (C) perform or observe, or cause to be
performed or observed, any other covenant or agreement which failure materially
and adversely affect the rights of WEST, Noteholders or the Indenture Trustee,
and provided that in the case of the events in clauses (B) and (C), such failure
shall continue unremedied for a period of thirty (30) days or more (or, if such
failure or breach is capable of remedy and the Servicer has promptly provided
WEST and the Indenture Trustee with a certificate stating that the Servicer has
commenced, or will promptly commence, and diligently pursue all reasonable
efforts to remedy such failure or breach, so long as the Servicer is diligently
pursuing such remedy but in any event for a total period no longer than sixty
(60) days) after written notice thereof has been given to the Servicer or the
Servicer has actual knowledge of such event;

 

(iii)                               Any representation or warranty made by the
Servicer in this Agreement, or in any certificate, report or financial statement
delivered by it pursuant hereto proves to have been untrue or incorrect in any
material and adverse respect when made and continues unremedied for a period of
thirty (30) days or more (or, if such untruth or incorrectness is capable of
remedy and the Servicer has promptly provided WEST and the Indenture Trustee
with a certificate stating that the Servicer has commenced, or will promptly
commence, and diligently pursue all reasonable efforts to remedy such untruth or
incorrectness, so long as the Servicer is diligently pursuing such remedy but in
any

 

16

--------------------------------------------------------------------------------


 

event for a total period no longer than sixty (60) days) after written notice
thereof has been given to the Servicer or the Servicer has actual knowledge of
such untruth;

 

(iv)                              the Servicer shall cease to be engaged in the
aircraft engine leasing business;

 

(v)                                 either (A) an involuntary proceeding shall
be commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking relief in respect of the Servicer or in respect of a
substantial part of the property or assets of the Servicer, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
U.S. federal or state or foreign bankruptcy, insolvency, receivership or similar
law, and such proceeding or petition shall continue undismissed for sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered, or (B) the Servicer shall go into liquidation, suffer a receiver or
mortgagee to take possession of all or substantially all of its assets or have
an examiner appointed over it or if a petition or proceeding is presented for
any of the foregoing and not discharged within sixty (60) days;

 

(vi)                              the Servicer shall (A) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other U.S. federal
or state or foreign bankruptcy, insolvency, receivership or similar law,
(B) consent to the institution of, or fail within sixty (60) days to contest the
filing of, any petition described in clause 10.02(b)(v) above, (C) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding described in clause 10.02(b)(v) above or (D) make a general
assignment for the benefit of its creditors;

 

(vii)                           the Servicer shall fail to maintain a minimum
consolidated Tangible Net Worth (determined in accordance with GAAP but
excluding the effect of FAS 133) equal to $90,000,000 (as reflected in each
Monthly Report);

 

(viii)                        the ratio (as reflected in each Monthly Report) of
Servicer’s total Indebtedness to its Tangible Net Worth (determined in
accordance with GAAP) shall exceed 5.0 to 1.0;

 

(ix)                                the ratio (as reflected in each Monthly
Report) of Servicer’s (A) earnings before interest and taxes to (B) interest (in
each case determined in accordance with      GAAP but excluding the effect of
(x) any adjustments resulting from changes in accounting standards, (y) any
extraordinary gain or loss and (z) any write-off of the costs associated with
the indebtedness encumbering the Engines prior to the transfer of WEST Funding
to WEST) shall be less than 1.2 as calculated on a rolling 4-quarter basis;

 

(x)                                   except as permitted hereunder, the
Servicer attempts to assign its interest in this Agreement; or

 

(xi)                                a Change of Control shall have occurred;

 

17

--------------------------------------------------------------------------------


 

(xii)                             the Servicer shall default (taking into
account any applicable cure period) in the payment of aggregate recourse
Indebtedness which, individually or in the aggregate, exceeds ten million
dollars ($10,000,000), or indebtedness in such amount shall have been
accelerated as a result of an event of default under the applicable agreements.

 

(c)                                  (i)  A terminating party may, at any time
during the term of this Agreement, subject to the terms of this Article 10 by
written notice (“Termination Notice”) to the other parties hereto (the “Notice
Recipients”), set forth its determination to terminate this Agreement pursuant
to this Section 10.02.  Any Termination Notice shall set forth in reasonable
detail the basis for such termination.

 

(ii)                                  No later than the fifth Business Day
following the delivery of the Termination Notice (the “Effectiveness Date”), the
Notice Recipients shall advise the terminating party in writing whether the
Notice Recipients (A) intend to cure the basis for such termination and, if so,
the action they intend to take to effectuate such cure or (B) do not intend to
cure the basis for such termination (it being understood that failure of the
Notice Recipients to deliver such written advice by such day shall be deemed to
constitute notice that they do not intend to cure the basis for termination). 
In the event that the Notice Recipients notify (or are deemed to have notified)
the terminating party that they do not intend to cure the basis for such
termination, this Agreement shall terminate, subject to Section 10.03(c)(ii),
immediately or on such later date that the terminating party shall have
indicated in the Termination Notice.  In the event that the Notice Recipients
notify the terminating party by such fifth Business Day that they intend to cure
the basis for such termination, then the Notice Recipients shall (1) have thirty
(30) days from the Effectiveness Date to effectuate such cure to the
satisfaction of the terminating party or (2) if such cure cannot reasonably be
expected to be effectuated within a 30-day period, (x) demonstrate to the
satisfaction of the terminating party that substantial progress is being made
toward the effectuation of such cure and (y) effectuate such cure to the
reasonable satisfaction of the terminating party no later than the sixtieth day
following the Effectiveness Date.  Upon the failure of the Notice Recipients to
effectuate a cure in accordance with the immediately preceding sentence, this
Agreement shall terminate on the latest of (I) the day immediately following the
expiration of such 30 or 60-day period, as the case may be, (II) such later date
as shall be indicated in the Termination Notice and (III) the date as of which
the Back-Up Servicer begins to perform the Back-Up Services under the Back-Up
Servicing Agreement or, if it is unable to or fails to so perform, the date on
which a Replacement Servicer has been engaged to perform the Services with
respect to the Engines and has accepted such appointment in accordance with the
provisions of Section 10.03(c).

 

(d)                                 At any time during the term of this
Agreement, the Requisite Majority may, upon the occurrence of any event listed
in Section 10.02(b), at any time remove the Servicer and terminate this
Agreement by delivering written notice of such removal to WEST, the Servicer,
the Back-Up Servicer, the Administrative Agent, the Back-Up Administrative
Agent, the Rating Agencies and the Indenture Trustee or by causing the Indenture
Trustee to deliver such notice to such Persons.

 

18

--------------------------------------------------------------------------------


 


SECTION 10.03.                                           CONSEQUENCES OF
TERMINATION.


 

(a)                                  (i)                                    
Upon the expiration or termination of this Agreement in accordance with this
Article 10, or upon the removal of the Servicer by the Requisite Majority
pursuant to Section 10.02(d), the Servicer will promptly forward to WEST any
notices, reports and communications received by it from any relevant Lessee
after the termination or expiration of this Agreement or the removal of the
Servicer.

 

(ii)                                  WEST will notify promptly each relevant
Lessee and any relevant third party of the termination of the Servicer under
this Agreement or expiration of this Agreement in relation to any of the Engines
and will request that all such notices, reports and communications from such
third parties thereafter be made or given directly to the Back-Up Servicer or
Replacement Servicer, as the case may be.

 

(b)                                 A termination or expiration in relation to
any or all Engines shall not affect the respective rights and liabilities of
either party accrued prior to such termination or expiration in respect of any
prior breaches hereof or otherwise.

 

(c)                                  (i)                                    
Upon the termination of this Agreement in accordance with this Article 10 prior
to the expiration of its term or upon the removal of the Servicer by WEST or a
Requisite Majority, the Back-Up Servicer will provide Services with respect to
the Engines on behalf of WEST and the Subsidiaries pursuant to the terms of the
Back-Up Servicing Agreement.  Notwithstanding the occurrence of an event
described in Section 10.02(b) or the removal of the Servicer by WEST or the
Requisite Majority, the Servicer shall continue to perform its duties under the
Servicing Agreement until the Back-Up Servicer, or if the Back-Up Servicer is
unable to perform its duties under the Back-Up Servicing Agreement or a
Requisite Majority directs otherwise, a Replacement Servicer, has been appointed
and has accepted such appointment.  In the event that the Back-Up Servicer is
unable to or fails to perform its duties under the Back-Up Servicing Agreement
and a Replacement Servicer has not been appointed within ninety (90) days after
any termination of this Agreement or resignation by the Servicer, the Servicer
or the Indenture Trustee, acting at the direction of a Requisite Majority, may
petition any court of competent jurisdiction for the appointment of a
Replacement Servicer.

 

(ii)                                  Upon the expiration or termination of this
Agreement in accordance with this Article 10, or upon the removal of the
Servicer by WEST or a Requisite Majority, the Servicer will cooperate (1) in the
case of expiration, with any Replacement Servicer or (2) in the case of
termination or removal, with the Back-Up Servicer or, if the Back-Up Servicer is
unable to or fails to perform its duties, the Replacement Servicer, including
providing to the Replacement Servicer or Back-Up Servicer, as the case may be,
all information, documents and records relating to the Engines.

 

(d)                                 Upon the termination of this Agreement in
accordance with this Article 10, or upon the removal of the Servicer by the
Requisite Majority pursuant to Section 10.02(d), WEST shall pay the Servicing
Fees then accrued to the Servicer from amounts available therefor under
Section 3.13 of the Indenture.  In the event that the Back-Up Servicer is unable
to or fails to perform its duties, in such case, WEST shall continue to pay the
Servicing Fees to the Servicer until a Replacement Servicer shall have been
appointed and shall have accepted such

 

19

--------------------------------------------------------------------------------


 

appointment in accordance with the provisions of Section 10.03(c) and such
appointment has become effective.  Upon any resignation or termination of the
Servicer in accordance with the terms of this Agreement, such resigning or
terminated Servicer shall not be entitled to receive any Servicing Fee accruing
on or after the effective date of such termination or resignation.

 

(e)                                  Upon the termination of this Agreement in
accordance with this Article 10, the removal of the Servicer with respect to the
performance of the Services for any Engine or the expiration of this Agreement,
the Servicer shall promptly return the originals within its possession of all
applicable Engine Documents and other documents related to the Engine Assets to
WEST and, in addition to its obligation to cooperate with the Replacement
Servicer or Back-Up Servicer, as the case may be, shall provide access to other
documentation and information relating to the business of WEST and the
Subsidiaries (and, to the extent practicable, copies thereof) within its
possession as is reasonably necessary to the conduct of the business of WEST and
the Subsidiaries.

 

(f)                                    Upon the expiration or termination of
this Agreement in accordance with this Article 10, the parties shall, subject to
Section 10.04 and Section 10.03(b), be relieved of any obligations hereunder.

 


SECTION 10.04.                                           SURVIVAL.


 

Notwithstanding any termination or the expiration of this Agreement, the
provisions of Section 3.03, Section 3.04, Section 10.03, Section 10.04,
Article 11, Section 13.09, Section 13.10 and Section 13.11 shall survive such
termination or expiration, as the case may be.

 


ARTICLE 11

INDEMNIFICATION


 


SECTION 11.01.                                           INDEMNITY.


 

(a)                                  WEST and the Subsidiaries do hereby assume
liability for, and do hereby agree to indemnify, reimburse and hold harmless on
an After-Tax Basis, the Servicer from any and all Losses, to the extent that the
Losses exceed recoveries under insurance policies maintained by WEST or the
Servicer, that arise (A) as a result of the Servicer’s performance of any of its
obligations as Servicer, and (B) as a result of any action which the Servicer is
requested to take or requested to refrain from taking by WEST; provided that
such indemnity shall not extend to (i) any Loss which arises as a result of the
willful misconduct, negligence or fraud of the Servicer, (ii) any Loss which
results from a material breach by the Servicer of the express terms and
conditions of this Agreement, (iii) any Loss arising as a result of any material
misstatement or omissions in any public filing or offering memorandum relating
to written information on the Engines and the Servicer provided by the Servicer
for disclosure in such public filing or offering memorandum, (iv) any Loss
arising from the violation by Servicer of the Standards of Liability, (v) any
Tax imposed on net income by the revenue authorities of the United States or the
State of California in respect of any payment by WEST or any Subsidiary to the
Servicer due to the performance of the Services, or (vi) any Taxes imposed on
net income of the Servicer by any Government Authority other than the revenue
authorities of the United States or the State of

 

20

--------------------------------------------------------------------------------


 

California to the extent such Taxes would not have been imposed in the absence
of any connection of the Servicer with such jurisdiction imposing such Taxes
other than any connection that results from the performance by the Servicer of
its obligations under this Agreement.

 

(b)                                 WEST and the Subsidiaries acknowledge and
agree that amounts payable to or for the benefit of the Servicer under
Section 11.01 shall constitute Operating Expenses.

 

(c)                                  The Servicer agrees to give WEST prompt
notice of any action, claim, demand, discovery of fact, proceeding or suit for
which the Servicer intends to assert a right to indemnification under this
Agreement; provided, however, that failure to give such notification shall not
affect the Servicer’s entitlement to indemnification under this Section 11.01
unless and only to the extent such failure results in actual material prejudice
to any of WEST or the Subsidiaries with respect to the action, claim, demand,
discovery of fact, proceeding or suit for which a right of indemnification is
asserted.

 

(d)                                 For the avoidance of doubt, all payments
owed to the Servicer pursuant to this Article 11 shall be paid from amounts
available therefor under Section 3.13 of the Indenture and any recoveries
pursuant to insurance policies maintained by WEST or the Servicer in respect of
such amounts (after payment of such amounts to the Servicer) shall be deposited
in the Collections Account.

 

(e)                                  The Servicer does hereby assume liability
for, and does hereby agree to indemnify, reimburse and hold harmless on an
After-Tax Basis, WEST and its Subsidiaries from any and all Losses, to the
extent that the Losses exceed recoveries under insurance policies maintained by
WEST or the Servicer, that arise (A) as a result of the willful misconduct,
negligence or fraud of the Servicer, (B) any Loss which results from a material
breach by the Servicer of the express terms and conditions of this Agreement,
(C) any Loss arising as a result of any material misstatement or omissions in
any public filing or offering memorandum relating to written information on the
Engines and the Servicer provided by the Servicer for disclosure in such public
filing or offering memorandum, (D) any Loss arising from the violation by
Servicer of the Standards of Liability; provided that, notwithstanding anything
to the contrary contained in this Agreement, the maximum amount of indemnifiable
Losses which may be recovered from the Servicer arising out of or resulting from
the causes enumerated in this Section 11.01(e) shall be an amount equal to the
sum of the Servicing Fees actually received by the Servicer.

 


SECTION 11.02.                                           PROCEDURES FOR DEFENSE
OF CLAIMS.


 

(a)                                  If a Third Party Claim is made against the
Servicer, the Servicer shall promptly notify WEST of such claim, and the
Servicer or WEST (as agreed between them) will undertake the defense thereof. 
The failure to notify WEST promptly shall not relieve it of its obligations
under this Article 11 unless such failure results in actual material prejudice
to WEST or any Subsidiary with respect to the action, claim, demand, discovery
of fact, proceeding or suit for which a right of indemnification is asserted.

 

(b)                                 If agreed and accepted by WEST and the
Servicer, WEST shall within thirty (30) days undertake the conduct and control,
through counsel of its own choosing and at the sole risk and expense of WEST and
the Subsidiaries, of the good faith settlement or defense of such

 

21

--------------------------------------------------------------------------------


 

claim, and the Servicer shall cooperate fully with WEST in connection therewith;
provided that (i) at all times the Servicer shall be entitled to participate in
such settlement or defense through counsel chosen by it, and the fees and
expenses of such counsel shall be borne by the Servicer, and (ii) none of WEST
or any Subsidiary shall be entitled to settle such claims unless it shall have
confirmed in writing the obligation of WEST and the Subsidiaries to indemnify
the Servicer for the liability asserted in such claim.

 

(c)                                  So long as WEST is reasonably contesting
any such claim in good faith, the Servicer shall fully cooperate with WEST in
the defense of such claim as reasonably required by WEST, and WEST shall
reimburse the Servicer for reasonable out-of-pocket expenses incurred in
connection with such cooperation.  Such cooperation shall include the retention
and the provision of records and information which are reasonably relevant to
such Third Party Claim and the availability on a mutually convenient basis of
directors, officers and employees to provide additional information.  The
Servicer shall not settle or compromise any claim without the written consent of
WEST unless the Servicer agrees in writing to forego any and all claims for
indemnification from WEST and the Subsidiaries with respect to such claims.

 


SECTION 11.03.                                           REIMBURSEMENT OF COSTS.


 

The costs and expenses, including fees and disbursements of counsel (except as
provided in Section 11.02(b)(i)) and expenses of investigation, incurred by the
Servicer in connection with any Third Party Claim, shall be reimbursed on each
Payment Date by WEST upon the submission of evidence reasonably satisfactory to
WEST that such expenses have been incurred in the preceding month, without
prejudice to WEST’s right to contest the Servicer’s right to indemnification and
subject to refund in the event that WEST and the Subsidiaries are ultimately
held not to be obligated to indemnify the Servicer.

 


ARTICLE 12

ASSIGNMENT AND DELEGATION


 


SECTION 12.01.                                           ASSIGNMENT AND
DELEGATION.


 

(a)                                  No party to this Agreement shall assign or
delegate this Agreement or all or any part of its rights or obligations
hereunder to any Person without the prior written consent of each of the other
parties; provided, however, the foregoing provisions on assignment and
delegation shall not limit the ability of the Servicer to contract with any
Person, including any of its Affiliates, for Services in respect of Engine
Assets in accordance with Section 2.01(c) so long as the Servicer remains
primarily liable for the performance of such Services; provided, further, that
(x) the Servicer may assign substantially all of its obligations under this
Agreement (subject to a Rating Agency Confirmation) so long as it will remain
primarily liable for the performance of such obligations and (y) WEST may assign
its rights hereunder to the Indenture Trustee pursuant to the Security Trust
Agreement.

 

(b)                                 Without limiting the foregoing, any Person
who shall become a successor (excluding any collateral assignment and any third
party providers) by assignment or otherwise of WEST, the Subsidiaries or the
Servicer (or any of their respective successors) in accordance

 

22

--------------------------------------------------------------------------------


 

with this Section 12.01 shall be required as a condition to the effectiveness of
any such assignment or other arrangement to become a party to this Agreement.

 


ARTICLE 13

MISCELLANEOUS


 


SECTION 13.01.                                           REASONABLE EFFORTS.


 

In this Agreement the term “reasonable efforts” shall mean reasonable efforts
under the commercial circumstances at the time.

 


SECTION 13.02.                                           NOTICES.


 

All notices, demands, certificates, requests, directions, instructions and
communications hereunder shall be in writing and in English and shall be
effective (a) upon receipt when sent through the mails, registered or certified
mail, return receipt requested, postage prepaid, with such receipt to be
effective the date of delivery indicated on the return receipt, or (b) one
Business Day after delivery to an overnight courier, or (c) on the date
personally delivered to an authorized officer of the party to which sent, or
(d) on the date transmitted by legible telecopier transmission with a
confirmation of receipt, in all cases addressed to the recipient as follows (or
as set forth in the Indenture):

 

If to WEST or any Subsidiary, to:

Willis Engine Securitization Trust

c/o Wilmington Trust Company
Rodney Square North

Wilmington, Delaware 19890

Attention:  Corporate Trust Administrator
Fax:  (301) 651 -8882

 

If to the Servicer or the Administrative Agent, to:

Willis Lease Finance Corporation
2320 Marinship Way, Suite 300

Sausalito, California 94965
Attention:  General Counsel
Fax:  (415) 331-0607

 

If to the Indenture Trustee, to:

 

Deutsche Bank Trust Company Americas
60 Wall Street
New York, New York 10005
Attention:  TSS – Structured Finance
Fax:  (212) 797-8606

 

23

--------------------------------------------------------------------------------


 

If to the Back-Up Servicer, to:

 

UT Finance Corporation
400 Main Street
Mail Stop 133-54
East Hartford, CT  06108
Attention:  President
Fax:  (860) 565-0187

 

or to such other address as any party hereto shall from time to time designate
in writing to the other parties.

 


SECTION 13.03.                                           GOVERNING LAW.


 

THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.

 


SECTION 13.04.                                           JURISDICTION.


 

Each of the parties hereto agrees that the United States federal and New York
State courts located in The City of New York shall have jurisdiction to hear and
determine any suit, action or proceeding, and to settle any disputes, which may
arise out of or in connection with this Agreement and, for such purposes,
submits to the jurisdiction of such courts.  Each of the parties hereto waives
any objection which it might now or hereafter have to the United States federal
or New York State courts located in The City of New York being nominated as the
forum to hear and determine any suit, action or proceeding, and to settle any
disputes, which may arise out of or in connection with this Agreement and agrees
not to claim that any such court is not a convenient or appropriate forum. 
Without limiting the foregoing, each party agrees that service of process on
such party as provided in Section 13.02 shall be deemed effective service of
process on such party.  Each of the parties hereto hereby consents generally in
respect of any legal action or proceeding arising out of or in connection with
this Agreement to the giving of any relief or the issue of any process in
connection with such action or proceeding, including the making, enforcement or
execution against any property whatsoever (irrespective of its use or intended
use) of any order or judgment which may be made or given in such action or
proceeding.

 


SECTION 13.05.                                           WAIVER OF JURY TRIAL.


 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

24

--------------------------------------------------------------------------------


 


SECTION 13.06.                                           COUNTERPARTS; THIRD
PARTY BENEFICIARIES.


 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  Each of the Indenture Trustee and the holders of
the Notes are express third party beneficiaries of this Agreement, and, as such,
the Indenture Trustee or the Requisite Majority acting on behalf of the holders
of the Notes (subject to the terms and conditions of the Indenture) shall have
full power and authority to enforce the provisions of this Agreement against the
parties hereto.  No provision of this Agreement is intended to confer any rights
or remedies hereunder upon any Person other than the Indenture Trustee and any
holders of the Notes and the parties hereto.

 


SECTION 13.07.                                           ENTIRE AGREEMENT.


 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.

 


SECTION 13.08.                                           POWER OF ATTORNEY.


 

WEST and each Subsidiary shall appoint the Servicer and its successors, and its
permitted designees and assigns, as their true and lawful attorney-in-fact.  All
Services to be performed and actions to be taken by the Servicer pursuant to
this Agreement shall be performed for and on behalf of WEST and each
Subsidiary.  The Servicer shall be entitled to seek and obtain from WEST and
each Subsidiary a power of attorney in respect of the execution of any specific
action as the Servicer deems appropriate.

 


SECTION 13.09.                                           RESTRICTIONS ON
DISCLOSURE.


 

The Servicer agrees that it shall not, prior to the termination or expiration of
this Agreement or within three (3) years after such termination or expiration,
disclose to any Person any confidential or proprietary information, whether of a
technical, financial, commercial or other nature, received directly or
indirectly from WEST or any Subsidiary regarding the business of WEST and the
Subsidiaries or the Engine Assets, except as authorized in writing by WEST, and
except:

 

(a)                                  to representatives of the Servicer and any
of its Affiliates in furtherance of the purpose of this Agreement provided that
any such representatives shall have agreed to be bound by the restrictions on
disclosure set forth in this Section 13.09;

 

(b)                                 to the extent required by Applicable Law or
by judicial or administrative process, but in the event of proposed disclosure,
the Servicer shall seek the assistance of WEST to protect information in which
WEST has an interest to the maximum extent achievable;

 

(c)                                  to the extent that the information:

 

(i)                                     was generally available in the public
domain;

 

25

--------------------------------------------------------------------------------


 

(ii)                                  was lawfully obtained from a source under
no obligation of confidentiality, directly or indirectly, to WEST or any
Subsidiary;

 

(iii)                               was disclosed to the general public with the
approval of WEST or any Subsidiary;

 

(iv)                              was in the files, records or knowledge of the
Servicer or any of the Servicer’s Affiliates prior to initial disclosure thereof
to the Servicer or any of the Servicer’s Affiliates by WEST or any Subsidiary;

 

(v)                                 was provided by WEST or any Subsidiary to
the Servicer or any of the Servicer’s Affiliates without any express written
(or, to the extent such information was provided in an oral communication, oral)
restriction on use of or access to such information, and such information would
not reasonably be expected to be confidential, proprietary or otherwise
privileged; or

 

(vi)                              was developed independently by the Servicer or
any of the Servicer’s Affiliates; and

 

(d)                                 is reasonably deemed necessary by the
Servicer to protect and enforce its rights and remedies under this Agreement;
provided, however, that in such an event the Servicer shall act in a manner
reasonably designed to prevent disclosure of such confidential information; and
provided, further, that prior to disclosure of such information, the Servicer
shall inform WEST and the Subsidiaries of such disclosure.

 


SECTION 13.10.                                           RIGHTS OF SETOFF.


 

To the extent permitted by Applicable Law, the Servicer hereby waives any right
it may have under Applicable Law to exercise any rights of setoff with respect
to any assets it holds owned by, or money or monies it owes to, WEST or any
Subsidiary pursuant to and in accordance with the terms and conditions of this
Agreement.

 


SECTION 13.11.                                           NONPETITION.


 

During the term of this Agreement and for one year and one day after payment in
full of the Notes, none of the parties hereto or any Affiliate thereof will file
any involuntary petition or otherwise institute any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other proceeding under any
federal or state bankruptcy or similar law against WEST or any Subsidiary
thereof.

 


SECTION 13.12.                                           SEVERABILITY.


 

If any term or provision of this Agreement or the performance thereof shall to
any extent be or become invalid or unenforceable, such invalidity or
unenforceability shall not affect or render invalid or unenforceable any other
provisions of this Agreement, and this Agreement shall continue to be valid and
enforceable to the fullest extent permitted by law.

 

26

--------------------------------------------------------------------------------


 


SECTION 13.13.                                           AMENDMENTS.


 

This Agreement may be amended in a written instrument signed by each of the
parties hereto; provided that, if such amendment would reasonably likely have a
material adverse effect on the holders of the Notes, the Requisite Majority
shall have given its prior consent.

 

[Signature Pages Follow]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed on the date first
written above.

 

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

Name:  Monica J. Burke

 

Title:   Attorney-in-Fact

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

as Servicer and Administrative Agent

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

Name: Monica J. Burke

 

Title:   Executive Vice President
Chief Financial Officer

 

 

 

 

 

WEST ENGINE FUNDING LLC

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

Name: Monica J. Burke

 

Title:   Chief Financial Officer

 

28

--------------------------------------------------------------------------------


 

APPENDIX A

SUBSIDIARIES

 

WEST Engine Funding LLC
Owner Trust No. 30771

Owner Trust No. 311498

Owner Trust No. 312234

Owner Trust No. 575283

Owner Trust No. 575573

Owner Trust No. 577214

Owner Trust No. 695530

Owner Trust No. 704371

Owner Trust No. 704447

Owner Trust No. 704638

Owner Trust No. 708173

Owner Trust No. 716430

Owner Trust No. 716779

Owner Trust No. 718210

Owner Trust No. 718262

Owner Trust No. 721877

Owner Trust No. 724721

Owner Trust No. 724862

Owner Trust No. 725183

Owner Trust No. 725434

Owner Trust No. 725522

Owner Trust No. 726169

Owner Trust No. 726173

Owner Trust No. 726195

Owner Trust No. 726203

Owner Trust No. 727057

Owner Trust No. 727255

Owner Trust No. 727340

Owner Trust No. 727393

Owner Trust No. 728154

Owner Trust No. 728173

Owner Trust No. 731570

Owner Trust No. 731812

Owner Trust No. 731999

Owner Trust No. 733172

Owner Trust No. 733175

Owner Trust No. 733186

Owner Trust No. 733438

Owner Trust No. 733471

Owner Trust No. 733587

Owner Trust No. 733715

Owner Trust No. 733758

Owner Trust No. 740342

Owner Trust No. 741414

Owner Trust No. 741573

Owner Trust No. 741822

Owner Trust No. 779194

Owner Trust No. 779484

Owner Trust No. 856690

Owner Trust No. 858327

Owner Trust No. 858788

Owner Trust No. 858789

Owner Trust No. 872554

Owner Trust No. 874243

Owner Trust No. 876272

Owner Trust No. 888763

Owner Trust No. 890704

Owner Trust No. 890988

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DEFINITIONS

 

“After-Tax Basis” means on a basis such that any payment received, deemed to
have been received or receivable by any Person shall, if necessary, be
supplemented by a further payment to that Person so that the sum of the two
payments shall, after deduction of all U.S. federal, state, local or foreign
Taxes and other charges resulting from the receipt (actual or constructive) or
accrual of such payments imposed by or under any U.S.  federal, state, local or
other foreign law or Governmental Authority (after taking into account any
current deduction to which such Person shall be entitled with respect to the
amount that gave rise to the underlying payment), be equal to the payment
received, deemed to have been received or receivable.

 

“Agreement” has the meaning assigned to such term in the preamble hereof.

 

 “Asset Expenses Budget” has the meaning assigned to such term in
Section 7.05(a)(B) of this Agreement.

 

“Bank Accounts” has the meaning assigned to such term in Section 6.01(b) of
Schedule 2.02(a) to this Agreement.

 

“Budgets” has the meaning assigned to such term in Section 7.05(c) of this
Agreement.

 

 “Change of Control” means, with respect to the Servicer, any action occurring
or set of circumstances existing that would result in any Person or group (other
than Charles F. Willis IV, his trusts, family limited partnerships or heirs) (as
defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended) beneficially owning, directly or indirectly, an amount of the
outstanding capital stock of the Servicer entitling such Person or group to 50%
or more of the voting power of all the outstanding capital stock of the
Servicer.  The percentage of voting power shall be determined based on the
number of votes a holder of capital stock can cast in the election of directors,
compared to the total number of votes that all shareholders can cast in such
election.

 

 “Control” (including, with its correlative meanings, “controlled by” and “under
common control with”) means possession, directly or indirectly, of the power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).

 

 “Effectiveness Date” has the meaning assigned to such term in
Section 10.02(c)(ii) of this Agreement.

 

“Engine Assets” means all Engines and related lease interests owned by WEST or
any Subsidiary as of the Initial Closing Date or, in the case of any Engine
acquired by WEST or any Subsidiary after the Initial Closing Date, including any
Remaining Engines and any Additional Engine, as of the applicable Delivery Date;
provided, however, that Engine Assets shall not include any Engine Asset
(x) that shall have ceased to be an Engine Asset pursuant to this Agreement, or
(y) in respect of which the Servicer, WEST or the Noteholders shall have

 

--------------------------------------------------------------------------------


 

terminated the Servicer’s obligation to provide Services in accordance with
Article 10 of this Agreement.

 

“Engine Documents” means all Leases and related documents and other contracts
and agreements of WEST or any Subsidiary the terms of which relate to or affect
any of the Engines.

 

“Engine Expenses” has the meaning assigned to such term in Section 9.04(b)(i) of
this Agreement.

 

“Existing Accounts” has the meaning assigned to such term in Section 6.01(a) of
Schedule 2.02(a) to this Agreement.

 

“Forecast” has the meaning assigned to such term in Section 8.01(c) of
Schedule 2.02(a) to this Agreement.

 

“Generally Accepted Accounting Principles” or “GAAP” means generally accepted
accounting principles as in effect from time to time in the United States of
America, consistently applied.

 

 “Indenture” means the Indenture dated as of the Initial Closing Date, between
WEST and the Indenture Trustee, and each successor indenture, if any, thereto.

 

 “Initial Budgets” has the meaning assigned to such term in Section 7.05(a) of
this Agreement.

 

“Initial Period” has the meaning assigned to such term in Section 7.05(a) of
this Agreement.

 

“Intangible Assets” means all assets which would be classified as intangible
assets under GAAP consistently applied, including, without limitation, goodwill
(whether representing the excess of cost over book value of assets acquired or
otherwise), patents, trademarks, trade names, copyrights, franchises, and
deferred charges (including, without limitation, unamortized debt discount and
expense, organization costs, and research and development costs).  For purposes
of this definition, prepayments of taxes, license fees and other expenses shall
not be deemed Intangible Assets.

 

 “Loss” means any and all damage, loss, liability and expense (including
reasonable legal fees, expenses and related charges and costs of investigation);
provided, however, that the term “Loss” shall not include any indemnified
party’s management time or overhead expenses or any income taxes payable in
respect of fees paid or payable.

 

“Monthly Payment Period” has the meaning assigned to such term in
Section 6.02(a) of Schedule 2.02(a) to this Agreement.

 

 “Net Income” means net income of the Servicer after taxes, determined in
accordance with GAAP.

 

2

--------------------------------------------------------------------------------


 

“Net Worth” means, at any particular time, all amounts, in conformity with GAAP,
that would be included as stockholder’s equity on a consolidated balance sheet
of the Servicer excluding other comprehensive income or loss resulting from the
implementation of SFAS 133.

 

“New Accounts” has the meaning assigned to such term in Section 6.01(b) of
Schedule 2.02(a) to this Agreement.

 

“Notes Offering” has the meaning assigned to such term in Section 5.05 of this
Agreement.

 

“Notice Recipients” has the meaning assigned to such term in
Section 10.02(c)(i) of this Agreement.

 

“One Year Period” has the meaning assigned to such term in Section 7.05(a) of
this Agreement.

 

“Operating Budget” has the meaning assigned to such term in
Section 7.05(a)(A) of this Agreement.

 

“Other Assets” has the meaning assigned to such term in Section 3.02(a) of this
Agreement.

 

“Overhead Expenses” has the meaning assigned to such term in Section 9.04(a) of
this Agreement.

 

“Rent Based Fee” has the meaning assigned to such term in Section 9.01 of this
Agreement.

 

“Replacement Servicer” means a replacement servicer to perform some or all of
the Services under the Servicing Agreement formerly performed by the Servicer,
which is appointed in accordance with Section 10.03(c) of this Agreement.

 

“Servicer Conflicts Standard” has the meaning assigned to such terms in
Section 3.02(b) of this Agreement.

 

“Servicer Performance Standard” has the meaning assigned to such term in
Section 3.01 of this Agreement.

 

“Servicer Report” means a report that the Servicer is required to provide to
WEST pursuant to Sections 8.01 and 8.02 of Schedule 2.02(a) to this Agreement.

 

“Servicer Termination”  means a termination of the Servicing Agreement in
accordance with its terms prior to the expiration of its term upon which the
Back-Up Servicer replaces the Servicer pursuant to Article 10 of this Agreement
and Article 2 of the Back-Up Servicing Agreement.

 

“Servicer Termination Event” means any event listed in Section 10.02(b).

 

3

--------------------------------------------------------------------------------


 

“Services” has the meaning assigned to such term in Section 2.02(a) of this
Agreement.

 

“Servicing Fees” has the meaning assigned to such term in Section 9.01 of this
Agreement.

 

“Standard of Liability” has the meaning assigned to such term in Section 3.03 of
this Agreement.

 

“Subsidiaries” means those entities listed on Appendix A hereto.

 

“Tangible Net Worth” means Net Worth minus Intangible Assets.

 

“Termination Notice” has the meaning assigned to such term in
Section 10.02(c)(i) of this Agreement.

 

“Third Party Claim” means a claim by a third party arising out of a matter for
which an indemnified party is entitled to be indemnified pursuant to Article 11
of this Agreement.

 

“Transaction Approval Requirements” has the meaning assigned to such term in
Section 7.06(d) of this Agreement.

 

“UTF” or “UT Finance” means UT Finance Corporation, a Delaware corporation.

 

“WEST” has the meaning assigned to such term in the preamble to this Agreement.

 

“WEST’s broker” has the meaning assigned to such term in Section 1.03(i) of
Schedule 2.02(a) to this Agreement.

 

“WEST Liabilities” means any obligations or liabilities of WEST and its
Subsidiaries (whether accrued, absolute, contingent, unasserted, known or
unknown or otherwise).

 

“Willis” means Willis Lease Finance Corporation, a Delaware corporation.

 

“Willis Documents” has the meaning assigned to such term in Section 11.01(a) of
this Agreement.

 

“Year” means each twelve month period commencing on January 1 and ending on
December 31.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 2.02(a)

ENGINE ASSETS SERVICES

 

This schedule 2.02(a) is a part of, and shall be incorporated into the Servicing
Agreement.  The provision of the Services set forth in this
Schedule 2.02(a) will be subject in all cases to such approval as may be
required or such limitations as may be imposed pursuant to Section 7.06 of the
Servicing Agreement to which this Schedule 2.02(a) is attached (the “Agreement”)
and the provisions of this Schedule 2.02(a) shall be deemed to be so qualified.

 

Unless otherwise defined herein, all capitalized terms used in this
Schedule 2.02(a) have the meanings assigned to such terms in the Indenture.

 

ARTICLE 1

LEASE SERVICES

 

SECTION 1.01.  Collections and Disbursements.  In connection with each Lease of
an Engine under which WEST or any Subsidiary is the lessor, the Servicer will:

 

(a)                                  invoice the Lessee (if contemplated by the
applicable Lease) or otherwise arrange, on behalf of WEST or such Subsidiary,
for all payments due from the Lessee, including Lease Payments, late payment
charges and any payments in respect of Taxes and other payments (including
technical, engineering, transportation, insurance and other charges) due under
the relevant Lease, direct the Lessee to make such payments to such accounts as
are required pursuant to the Indenture and take reasonable steps to enforce the
rights and remedies of the Lessor under the Lease in the event of a nonpayment
by the relevant due date;

 

(b)                                 review from time to time, as deemed
necessary by the Servicer, the level of Maintenance Reserve Payments and other
amounts payable under a Lease (to the extent that such Maintenance Reserve
Payments and other amounts may be adjusted under the Lease) and propose to the
relevant Lessee or make such adjustments to the Maintenance Reserve Payments and
other amounts as are required or that the terms of the relevant Lease and
practices that the Servicer believes are prevalent in the aircraft engine
operating lease market;

 

(c)                                  maintain appropriate records regarding
payments under the Leases;

 

(d)                                 subject to the terms of any applicable
Engine Document, take such actions as are necessary to apply any payment of any
type received from any Lessee on a basis consistent with the terms of such
Engine Document, including at the direction of such Lessee to the extent
authorized by such Engine Document or as otherwise reasonably determined by the
Servicer, and, to the extent that any such payments are made to an account other
than the account to which such payment should have been directed pursuant to
such terms or direction, to take such further actions as are necessary to give
effect to such terms or direction, as applicable; and

 

--------------------------------------------------------------------------------


 

(e)                                  provide or arrange for the safekeeping and
recording of any letters of credit, guarantees or other credit support (other
than cash and cash equivalents) held as part of Security Deposits or Maintenance
Reserve Payments and the timely renewal or drawing on or disbursement thereof as
provided under the applicable Engine Document or otherwise in accordance with
Section 1.06 of this Schedule 2.02(a).

 

SECTION 1.02.  Maintenance.  The Servicer will perform the following technical
services relating to the maintenance of the Engines:

 

(a)                                  Monitor or arrange for the monitoring of,
by technical consultants selected by the Servicer, the performance of
maintenance obligations by Lessees under all Leases relating to the Engines by
including the Engines in the Servicer’s technical audit program (which shall
include, if deemed necessary based on the reasonable determination of the
Servicer, inspection of each Engine and maintenance of a record of all written
reports generated in connection with such inspections) consistent with practices
employed from time to time by the Servicer and its Affiliates with respect to
their own aircraft engines;

 

(b)                                 Monitor and document the monthly usage of
each Engine reported by the Lessee in accordance with the Engine Documents and
provide a combined report of such usage to WEST, if requested;

 

(c)                                  [reserved]

 

(d)                                 In connection with a termination or
expiration of a Lease of an Engine under which WEST or any Subsidiary is the
lessor:

 

(i)                                     arrange for the appropriate technical
inspection of such Engine for the purpose of determining if the re-delivery
conditions under the Lease have been satisfied;

 

(ii)                                  maintain a record of the return acceptance
certificate and related written materials normally received and retained or
generated by the Servicer in connection with such inspection and provide
reasonable access to such certificates and written materials to WEST or the
relevant Subsidiary;

 

(iii)                               on the basis of the final inspection and
available records, determine whether the Lessee has complied with the return
condition and maintenance requirements of the applicable Lease;

 

(iv)                              (A)  determine whether the Lessee has
satisfied the re-delivery conditions applicable to the Engine specified in the
Lease and negotiate any modifications, repairs, refurbishments, inspections or
overhauls to or compromises of such conditions that the Servicer deems
reasonably necessary or appropriate, (B) negotiate and agree on any financial
payment due from the Lessee or from the Lessor under the terms of the Lease;
(C) determine the application of any available Security Deposits, Maintenance
Reserve Payments or other payments under the Lease and (D) maintain a record of
the satisfaction of such conditions and accept redelivery of the Engine; and

 

--------------------------------------------------------------------------------


 

(v)                                 determine the need for and procure any
maintenance or refurbishment of the Engine upon redelivery, including compliance
with applicable Airworthiness Directives, service bulletins and other
modifications in all cases which the Servicer may deem reasonably necessary or
appropriate for the marketing of the Engine consistent with its own practice
with respect to its own aircraft engines;

 

(e)                                  Consider and, to the extent the Servicer
deems reasonably necessary or appropriate, approve any Lessee-originated
modification (including, any such modification in compliance with applicable
Airworthiness Directives, service bulletins and other modifications specified by
an aircraft engine manufacturer) to any Engine submitted by any Lessee:

 

(i)                                     to the extent authorized by the terms of
the relevant Lease; or

 

(ii)                                  which the Servicer reasonably determines
would not result in a material diminution in value of the Engine;

 

(f)                                    Estimate the amount (if any) WEST is
obliged to contribute pursuant to the provisions of a Lease (taking into account
the amount of Maintenance Reserve Payments available with respect to such Lease
and the receivables position of the related Lessee) to maintenance work
performed, the cost of complying with any modification requirements,
Airworthiness Directives and similar requirements; and

 

(g)                                 Arrange appropriate storage and any required
on-going maintenance of any Engine, at the expense of WEST, following
termination of a Lease or any re-lease and redelivery of the Engine thereunder
and prior to delivery of such Engine to a new lessee or purchaser, consistent
with the Servicer’s own practice with respect to its own aircraft engines.

 

The Servicer shall generally provide the technical/maintenance advisory services
set forth in this Section 1.02 of this Schedule 2.02(a) through the use of its
own staff, consistent with the Servicer’s own practice with respect to its own
aircraft engines; provided that it shall utilize third parties to provide such
technical/maintenance services where it shall deem appropriate as its own
expense with regard to its normal business practices.

 

SECTION 1.03.  Insurance.  (a) The Servicer will provide the following insurance
services:

 

(i)                                     assist WEST in the appointment of an
independent insurance broker to act for WEST (“WEST’s broker”), which broker may
also be the broker to the Servicer;

 

(ii)                                  negotiate the insurance provisions of any
proposed Lease or other agreement affecting any of the Engines, with such
provisions to include such minimum coverage amounts with respect to hull and
liability insurance as are consistent with the Servicer’s commercially
reasonable practice with respect to its own aircraft engines with any
differences in such amounts to be notified to WEST by the Servicer;

 

--------------------------------------------------------------------------------


 

(iii)                               monitor the performance of the obligations
of Lessees relating to insurance under Leases of any Engines and ensure that
appropriate evidence of insurance exists with respect to any Engine and
insurance and evidence of insurance is appropriately provided by maintenance
facilities providing maintenance work on such Engine paid for by the Servicer;

 

(iv)                              to the extent hull and liability insurance is
not maintained by any Lessee, assist in arranging, through WEST’s broker, a
group aviation insurance program covering the Engines (it being understood that
any savings resulting from a group policy covering both Engines and Other Assets
shall be shared pro rata based on the Adjusted Borrowing Value of the Engines
and the net book value of the Other Assets, as determined on a basis consistent
with the determination of Adjusted Borrowing Value), with such minimum coverage
amounts with respect to hull and liability insurance as are consistent with the
Servicer’s commercially reasonable practice with respect to its own aircraft
engines with any differences in such amounts to be notified in writing to WEST
and the Indenture Trustee by the Servicer;

 

(v)                                 arrange, through WEST’s broker, at the
expense and written direction of WEST, such political risk insurance for Engines
habitually based or registered in those countries in a list to be determined
from time to time by WEST and such other insurance related thereto from the
sources and with such minimum coverage amounts with respect to hull insurance as
are consistent with the Servicer’s commercially reasonable practice with respect
to its own aircraft engines with any differences in such amounts and the amounts
set forth on Schedule 1.03(a) to this Schedule 2.02(a) to be notified to WEST by
the Servicer;

 

(vi)                              the Servicer will maintain at all times
through WEST’s broker, at the direction and expense of WEST, contingent
insurance coverage, with such minimum coverage amounts with respect to hull and
liability insurance as are set forth on Schedule 1.03(a) to this
Schedule 2.02(a), except as notified to WEST by the Servicer;

 

(vii)                           advise WEST of any settlement offers received by
the Servicer from a Lessee or its insurer with respect to any claim of damage or
loss, including a Total Loss, of an Engine and provide WEST with copies of all
relevant documentation related thereto and such other additional information and
advice from the Lessee’s or the insurer’s agents, brokers or adjusters as WEST
may reasonably request; and

 

(viii) unless WEST notifies the Servicer within five (5) Business Days after
WEST is advised of any settlement offer in accordance with clause (vii) that
WEST will itself negotiate the settlement offer, the Servicer shall be
authorized to accept or continue to negotiate such settlement offer or such
advisement and, upon acceptance of a settlement offer, to forward to WEST’s
broker the appropriate documentation, including releases and any indemnities
required in connection with such releases, to give effect to such settlement
offer and procure the execution of such documentation by WEST;

 

provided, however, that, in each case where insurance is to be obtained by the
Servicer through WEST’s broker, such insurance is reasonably available in the
relevant insurance market using

 

--------------------------------------------------------------------------------


 

reasonable sourcing techniques consistent with the techniques for the Servicer’s
then current practice for obtaining such insurance.  Any decision or action
implemented by or on behalf of WEST as a result of the insurance services
provided by the Servicer is solely the decision of WEST.  The foregoing
provisions shall apply to any arrangements in which Persons other than Lessees
have possession of, or insurance responsibility for, an Engine.

 

(b)                                 The Servicer shall provide to WEST such
periodic reports regarding insurance matters relating to the Engines as the
Servicer shall generate internally or deliver to WEST’s broker from time to time
or as WEST shall request.

 

(c)                                  All insurance provided under this
Section 1.03 shall include a provision naming the Indenture Trustee as, in the
case of property insurance, loss payee and, in the case of liability insurance,
additional insured.  The Servicer shall use commercially reasonable efforts to
continue to have the Indenture Trustee named as an additional insured on all
liability insurance of the purchaser of any Engine for a period of two (2) years
following the disposition of such Engine.  All insurance provided under this
Section 1.03 shall indicate that (x) the proceeds are payable to the Indenture
Trustee notwithstanding any action, inaction or breach of representation or
warranty by the insured, (y) there shall be no recourse against any Noteholder
or the Indenture Trustee for payment of premiums or other amounts with respect
to such insurance, and (z) at least thirty (30) days’ prior written notice of
cancellation, lapse or material change in coverage be given to the Indenture
Trustee by the insurer and that the Indenture Trustee or the Noteholders shall
have the right to pay any unpaid premium thereunder.  As soon as available (but
not later than the related Funding Date or renewal or replacement dates), the
Servicer shall provide WEST and the Indenture Trustee to a certificate of
insurance consistent with the requirements of this Section 1.03.

 

SECTION 1.04.  Administration.  The Servicer is authorized to and shall
administer each Lease in accordance with its terms and as otherwise specifically
addressed herein.

 

SECTION 1.05.  Necessary Filings.  On or about the time when WEST or any
Subsidiary enters into a Future Lease, the Servicer shall make the necessary
filings, if any, and obtain the necessary opinions, if any, required by
Section 3.06 of the Security Trust Agreement.

 

SECTION 1.06.  Enforcement.  The Servicer is authorized to and shall take
reasonable steps to enforce the rights and remedies of the Lessor under each
Lease and under any agreements ancillary thereto delivered by WEST to the
Servicer (including any guarantees of the obligations of the Lessee) in order to
cause the Lessee and any other party (other than the Servicer or WEST) under
such Lease to perform their respective obligations owed to the Lessor by such
Lessee and such other parties under such Lease and under such ancillary
agreements.  Following any default by a Lessee under the applicable Lease, the
Servicer will provide notice thereof to the Controlling Trustees and will take
all steps as it deems reasonably necessary or appropriate to preserve and
enforce the rights of the Lessor under the applicable Lease and the Security
Trustee, including entering into negotiations with such Lessee with respect to
the restructuring of such Lease or declaration of an event of default under the
applicable Lease, drawing on or making disbursement or application of any
Security Deposits, Maintenance Reserve Payments or any letters of credit,
guarantees or other credit support thereunder, voluntary or involuntary
termination of the Lease and repossession of the Engine that is the

 

--------------------------------------------------------------------------------


 

subject of the Lease, and pursuing such legal action with respect thereto as the
Servicer deems reasonably necessary or appropriate.  The Servicer shall be
authorized to apply any Security Deposit available under a Lease, if provided
therefor in the Lease or permitted by Applicable Law, to the obligations of the
Lessee under such Lease and to direct the Indenture Trustee to transfer or
liquidate the relevant Security Deposit for such purpose.

 

SECTION 1.07.  Lease Modifications.  (a) The Servicer shall be authorized to
make such amendments and modifications to any Lease as it shall deem reasonably
necessary or appropriate; provided, however, that such amendment or modification
shall require the approval of WEST pursuant to Section 7.06 of the Agreement if
the provisions of such amendment or modification, were they to be included in a
new Lease to be entered into after the date hereof, would, on their own, cause
the entering into of such new Lease to require the approval of WEST pursuant to
Section 7.06(a)(ii) of the Agreement.  Such amendments or modifications may be
made without regard to whether there is a default by the Lessee or other party
under or with respect to any such Lease.

 

(b)                                 The Servicer may waive overdue interest due
from any Lessee under any Lease on any default in payment of rent, Maintenance
Reserve Payment or other amounts due thereunder.

 

SECTION 1.08.  Options and Other Rights.

 

(a)                                  The Servicer shall take such action as it
shall deem reasonably necessary or appropriate with respect to the exercise by
any Lessee of any option or right affecting any Engine Asset according to the
terms of the related Engine Document; and

 

(b)                                 The Servicer is authorized to take such
action as it shall deem reasonably necessary or appropriate with the approval of
WEST if so required by Section 7.06 or any Subsidiary or, if time is of the
essence, without such approval, with respect to the exercise on behalf of WEST
or any Subsidiary of any right or option that WEST or any Subsidiary may have
with respect to any of the Engine Assets provided that such exercise is in
accordance with the terms of the relevant Engine Document.

 

SECTION 1.09.  Lessee Solicitations.  Upon WEST’s request, with respect to the
Engine Assets, the Servicer shall on behalf of the Lessor use reasonable
commercial efforts to obtain at such times as the Servicer shall deem reasonably
necessary or as required pursuant to the terms of this Agreement, Lessee
consents, novations, assignments, amendments and related documentation
(including insurance certificates, title transfer documents, assignment of
warranties and legal opinions) and the issue (or reissue) or amendment of
letters of credit, guarantees and related documentation.

 

SECTION 1.10.  Other Lease Services.  To the extent not otherwise provided
herein, the Servicer shall use commercially reasonable efforts to cause the
Lessors to perform their obligations under the Leases.

 

--------------------------------------------------------------------------------


 

ARTICLE 2

COMPLIANCE WITH COVENANTS

 

SECTION 2.01.  Compliance Generally.  The Servicer shall take such actions as it
shall deem reasonably necessary or appropriate to keep WEST and the Subsidiaries
in compliance with their obligations and covenants under the Indenture solely to
the extent that such obligations and covenants specifically relate to the
status, insurance, maintenance or operation of the relevant Engine and at the
cost of WEST; provided, however, that the foregoing shall only apply to any
indenture covenants that are set forth in full in the copy of the Indenture
delivered by WEST to the Servicer and to any amendments, supplements and waivers
thereto that are so delivered to the Servicer, in each case certified by WEST to
be true, correct and complete.

 

SECTION 2.02.  Certain Matters Relating to Concentration Limits. 
(a) Concentration Limits Generally.  The Servicer shall comply with the
Concentration Limits and shall promptly inform WEST of any proposed transaction
that it determines may result in such Concentration Limits being exceeded beyond
the Concentration Variance provisions of the Indenture, and WEST shall promptly
provide to the Servicer any information that the Servicer may reasonably require
in connection with such Concentration Limits in order to comply with the
provisions of this Section 2.02 of this Schedule 2.02(a).  The Servicer shall
not enter into any such transaction other than pursuant to the terms of
Section 2.02(b) below.

 

(b)                                 Directions to Servicer.  The Servicer shall
not enter into any transaction with respect to which it has provided notice
pursuant to Section 2.02(a) of this Schedule 2.02(a) until WEST has provided a
written certification to the Servicer to the effect that such transaction will
not result in any violation of the Concentration Limits (or that such violation
has been waived or is curable within the time permitted by the Indenture) and
the Servicer shall be entitled to rely upon such certification for all purposes
of the Agreement and this Schedule 2.02(a); provided that if the Servicer has
not received such written certification within five (5) Business Days of
notification by the Servicer to WEST, the Servicer shall not enter into any such
transaction.

 

ARTICLE 3

LEASE MARKETING AND NEGOTIATION

 

SECTION 3.01.  Lease Marketing.  (a) The Servicer shall provide and perform
lease marketing services with respect to the Engines and in connection therewith
and is authorized to negotiate and enter into any commitment for a Lease of an
Engine on behalf of and (through the power of attorney) in the name of WEST or
the relevant Subsidiary.

 

(b)                                 The Servicer shall negotiate any commitment
for a Lease of an Engine in a manner consistent with the practices employed by
the Servicer with respect to its aircraft engine operating leasing services
business generally and shall use the Pro Forma Lease, on behalf of WEST or any
Subsidiary as a starting point in the negotiation of Future Leases, provided
that, with respect to any Future Lease entered into in connection with (x) the
renewal or extension of a Lease, (y) the leasing of an Engine to a Person that
is or was a Lessee under a pre-existing Lease or (z) a Renewal Lease or a
Precedent Lease, as the case may be, may, in lieu of the Pro Forma

 

--------------------------------------------------------------------------------


 

Lease, be used by it, on behalf of WEST or any Subsidiary as a starting point in
the negotiation of such Future Lease.  Subject to Section (c) of this
Section 3.01 of this Schedule 2.02(a) and to the approval requirements of
Section 7.06 hereof, the Servicer is authorized to execute and deliver binding
leases and related agreements on behalf of WEST or the relevant Subsidiary based
on the foregoing procedures. Following the execution and delivery of any Lease
with respect to any Engine, the Servicer shall deliver a copy of the executed
Lease, together with a copy thereof marked to reflect changes from the Pro Forma
Lease or the Precedent Lease, as applicable, to WEST within twenty five (25)
Business Days of such execution and delivery (it being understood that in any
event, such executed (and marked) Leases shall be delivered in such a manner so
as not to materially adversely impair WEST’s ability to satisfy its obligations
with respect to the Core Lease Provisions of the Indenture.

 

(c)                                  The Servicer shall be authorized to agree
to such changes, additions and deletions in any Pro Forma Lease or Precedent
Lease being used as the basis of negotiations with a Lessee for a Future Lease
as it shall deem necessary and desirable in the context of such negotiation,
provided that the form of the Future Lease, as agreed with a Lessee, shall
comply with the Core Lease Provisions of the Indenture, unless WEST shall have
certified to the Servicer that noncompliance with any Core Lease Provision has
been waived by a Requisite Majority.  The Servicer also shall be authorized to
make such changes to the Pro Forma Lease as it shall deem necessary or
appropriate from time to time to conform to current marketing practices or
standards or for any other reason, provided that any such Pro Forma Lease, as so
changed, shall comply with the Core Lease Provisions in the Indenture.

 

(d)                                 The Servicer shall deliver any Engine
pursuant to the terms of the documentation of the Lease of such Engine,
including upon an extension of such Lease.

 

(e)                                  The Servicer shall generally provide the
marketing services set forth in this Section 3.01 through the use of its own
marketing staff where it shall deem appropriate and shall utilize third parties
to provide such marketing services where it shall deem appropriate (it being
understood that while the obligations set forth in this Section 3.01 are, to the
extent possible, generally anticipated to be discharged by the Servicer without
resorting to third party service providers, the Servicer retains the flexibility
to engage third party service providers as it determines in its sole discretion
to be appropriate).

 

ARTICLE 4

PURCHASES AND SALES OF ENGINES

 

SECTION 4.01.  Sales of Engine Assets.  (a) The Servicer shall provide and
perform sales services with respect to the Engine Assets at, and on a basis
consistent with, the written direction from time to time of WEST, and, in
connection therewith, is authorized to enter into any non-binding commitment for
a sale of an Engine Asset or any commitment for sale of an Engine Asset subject
to WEST approval and in compliance with Section 5.03(a) of the Indenture, in
each case on behalf of and (through a power of attorney) in the name of WEST or
the relevant Subsidiary; provided, however, that, except as otherwise required
in accordance with the terms of a Lease, the Servicer shall not consummate any
sale of any Engine Assets or enter into any

 

--------------------------------------------------------------------------------


 

binding agreement to sell any Engine Assets without obtaining the approval of
WEST pursuant to Section 7.06 of the Agreement and in compliance with
Section 5.03(a) of the Indenture.

 

(b)                                 The Servicer shall negotiate documentation
of any sale and, subject to Section 4.01(a) of this Schedule 2.02(a) and the
approval requirements of Section 7.06 of the Agreement, is authorized to execute
and deliver binding agreements on behalf and (through a power of attorney) in
the name of WEST or the relevant Subsidiary.

 

(c)                                  The Servicer shall deliver any Engine Asset
pursuant to the terms of the documentation of the sale.

 

SECTION 4.02.  Purchases of Engine Assets and Parts.  (a) The Servicer shall
provide and perform services with respect to the purchase of Engine Assets or
parts for Engines at, and on a basis consistent with, the written direction from
time to time of WEST, and, in connection therewith, is authorized to enter into
any non-binding commitment for a purchase of an Engine Asset or parts for
Engines or any commitment for a purchase of an Engine Asset or parts for Engines
subject to WEST approval and in compliance with Section 5.03(b) of the
Indenture, in each case on behalf of and (through a power of attorney) in the
name of WEST or the relevant Subsidiary; provided, however, that, except as
otherwise required in accordance with the terms of a Lease and as otherwise
provided in Section 4.02(b) and (c), the Servicer shall not consummate any
purchase of any Engine Assets or parts or enter into any binding agreement to
purchase any Engine Assets or parts without obtaining the approval of WEST
pursuant to Section 7.06 of the Agreement and in compliance with
Section 5.03(b) of the Indenture.

 

(b)                                 Notwithstanding any other provision in
Section 7.06 of the Agreement to the contrary, the Servicer shall be permitted
to purchase, sell or exchange on behalf of WEST any part or component relating
to an Engine or spare parts or ancillary equipment or devices furnished with an
Engine at such times and on such terms and conditions as the Servicer deems
reasonably necessary or appropriate in connection with its performance of the
Services.

 

(c)                                  Notwithstanding any other provision in
Section 7.06 of the Agreement to the contrary, the Servicer shall be permitted
to purchase, sell or exchange on behalf of WEST any Engine Asset to the extent
authorized by the then applicable Budget or as part of a Replacement Exchange
but in any event in accordance with Section 5.03(a) of the Indenture.

 

(d)                                 The Servicer shall negotiate documentation
of any purchase and, subject to Section 4.02(a) of this Schedule 2.02(a) and the
approval requirements of Section 7.06 of the Agreement, is authorized to execute
and deliver binding agreements on behalf and (through a power of attorney) in
the name of WEST or the relevant Subsidiary.  Any purchase of Engine Assets
pursuant to this Section 4.02 may take the form of the purchase of an Engine
Trust.

 

(e)                                  The Servicer shall arrange for the delivery
of any Engine Asset being purchased by WEST or any Subsidiary pursuant to the
terms of the documentation of the purchase, the Indenture and the Security Trust
Agreement.  In connection with any such delivery, the Servicer shall make the
necessary filings and obtain the necessary opinions required by Section 3.06 of
the Security Trust Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE 5

MARKET AND OTHER RESEARCH

 

SECTION 5.01.  Appraisals.  From time to time, and not more than annually, WEST
may obtain current or projected appraisals of the Engines from any one or more
internationally recognized independent appraiser and the Servicer shall, upon
request, provide such information and assistance relating to such appraisal
services with respect to the Engines as shall be reasonably necessary or
appropriate in connection with such appraisals.

 

SECTION 5.02.  Regulatory Changes.  The Servicer shall (a) monitor regulatory
developments applicable to aircraft engines and the aircraft engine leasing
industry, (b) advise WEST on a timely basis in summary form of such information
regarding legal and regulatory material changes and developments with respect to
each Engine (which changes or developments occur after the relevant Delivery
Date) of which the Servicer has knowledge, but only if the Servicer reasonably
determines that such legal or regulatory developments are applicable to the
Engines, and (c) take such action as may be necessary or appropriate to comply
therewith.

 

SECTION 5.03.  Market Research.  The Servicer shall provide reasonable face to
face or telephone access to executives, officers and employees of the Servicer
as reasonably requested by WEST in order to confer with such executives,
officers and employees regarding the market information of which any such person
is aware with respect to commercial aviation demand in terms of traffic growth,
new aircraft engine requirements and other information relevant to the long-term
planning of WEST and the Subsidiaries with respect to Leases, purchases and
sales, market conditions, industry trends and the Engines, provided that the
Servicer shall not be obligated to disclose any confidential information.

 

SECTION 5.04.  Lessee Information.  Following WEST’s request therefor, the
Servicer shall provide to WEST in summary form such information regarding
default history or other material Lessee information of which the Servicer has
knowledge.

 

ARTICLE 6

ASSET CASH SERVICES

 

SECTION 6.01.  Accounts and Account Information.  (a) Existing Accounts.  In the
event that WEST desires to modify any of the arrangements relating to any of the
existing bank accounts related to the Engines (the “Existing Accounts”), WEST
shall deliver a certificate to the Servicer specifying in reasonable detail the
modifications to be made with respect to any such Existing Accounts and the
Servicer shall, to the extent necessary to transfer signing and related
authority, cooperate with WEST and the Subsidiaries and the relevant banking
institution to effect such modifications and shall take such other actions as
are incidental thereto in order to give effect to the foregoing.

 

(b)                                 New Accounts.  The Servicer shall notify
WEST in the event that any new bank account needs to be established on behalf of
WEST or any Subsidiary in connection with the execution of a Lease with a new
Lessee and WEST shall deliver a certificate to the Servicer

 

--------------------------------------------------------------------------------


 

specifying in reasonable detail (v) the name and location of the bank at which
such account should be established, (w) the name(s) in which such account should
be established, (x) the names of the beneficiaries of such account, (y) the
names of the Persons authorized to make withdrawals from such account and
(z) such other information (including with respect to any security arrangements)
as WEST deems appropriate.  The Servicer shall, to the extent necessary to
create signing and related authority, cooperate with WEST and the relevant
banking institution and take such other actions as are incidental thereto in
order to give effect to the foregoing (the “New Accounts” and, together with the
Existing Accounts, the “Bank Accounts”).

 

In the event that the Servicer is required to transfer funds from any Bank
Account to the account of another Person (other than WEST or any Subsidiary) as
provided in Section 1.01(d) of this Schedule 2.02(a), the Servicer shall provide
WEST with written notice setting forth the (i) name of the transferor, (ii) name
of the transferee, (iii) accounts from and to which funds are to be transferred,
(iv) amounts to be transferred, and (v)  anticipated date of transfer.

 

SECTION 6.02.  Payments.  (a) Anticipated Payments.  For purposes of the
calculation of the Required Expense Amount by the Administrative Agent, the
Servicer shall deliver to the Administrative Agent, not less than one Business
Day prior to each Calculation Date, a written projection of payment obligations
for Engine Expenses and a written projection of disbursements of Maintenance
Reserve Payments and Security Deposits in accordance with the terms of any
Lease, in each case reasonably anticipated by the Servicer to be necessary to be
paid or disbursed in connection with the Servicer’s performance of the Services
under the Agreement during the period extending from the Payment Date
immediately following such Calculation Date to but not including the next
succeeding Payment Date (the “Monthly Payment Period”).  The Servicer shall be
authorized to direct the Indenture Trustee in writing to make disbursements from
the Expense Account of all Expenses on such projection and of all Maintenance
Reserve Payments and Security Deposits on such projection from time to time
during such Monthly Payment Period.

 

(b)                                 Unanticipated Payments.  During any Monthly
Payment Period, the Servicer may request in writing the approval of the
Administrative Agent for the Servicer to pay or cause to be paid expenses that
had not been reasonably anticipated by the Servicer at the time the projection
required to be provided to the Administrative Agent pursuant to
Section 6.02(a) of this Schedule 2.02(a) with respect to such Monthly Payment
Period was delivered to the Administrative Agent.  Any such request shall
specify for each such payment obligation (i) the anticipated date of such
payment, (ii) the payee, (iii) the amount of such payment, (iv) the nature of
the obligation and (v) the Bank Account from which such payment should be made. 
No later than the next Business Day following such request by the Servicer, the
Administrative Agent shall notify the Servicer in writing whether such payment
request is approved or disapproved.  If approved, the Servicer shall pay or
cause such payment to be made to the relevant payee from the funds then
available in the relevant account.  In the event that the funds then available
in such account are insufficient to make any such payment, the Administrative
Agent shall take such actions as are necessary to cause funds sufficient to make
any such payments to be transferred as soon as practicable from the Collections
Account to such account.  Following the transfer of such funds, the Servicer
shall pay or cause such payments to be made in accordance with the foregoing
provisions.

 

--------------------------------------------------------------------------------


 

(c)                                  Delegation of Authority.  The
Administrative Agent hereby authorizes the Servicer to make, or cause to be
made, payments from the specified Bank Accounts in accordance with the foregoing
procedures.  In order to give effect to the foregoing provisions of this
Article 6 of this Schedule 2.02(a), the Administrative Agent shall take such
other actions as are necessary or appropriate, including by delegation or
otherwise, pursuant to the terms of the Administrative Agency Agreement, the
Indenture, the agreements between WEST or any Subsidiary and the relevant
banking institutions with respect to the Bank Accounts or otherwise, or as the
Servicer shall reasonably request, to authorize the Servicer to take such
actions with respect to such Bank Accounts as the Administrative Agent
determines to be necessary or appropriate as are set forth above.

 

ARTICLE 7

PROFESSIONAL AND OTHER SERVICES

 

SECTION 7.01.  Legal Services.  The Servicer shall provide or procure legal
services, in all relevant jurisdictions, on behalf of WEST or the relevant
Subsidiary with respect to the lease, sale or financing of the Engines, any
amendment or modification of any Lease, the enforcement of the rights of WEST or
any Subsidiary under any Lease, any disputes that arise with respect to the
Engine Assets or for any other purpose that the Servicer reasonably determines
is necessary in connection with the performance of the Services.  The Servicer
shall provide such legal services by using its in-house legal staff where it
shall deem appropriate and shall authorize outside counsel to provide such legal
services where it shall deem appropriate (including litigation) and in
accordance with its practices with respect to aircraft engines owned by it or
its Affiliates (other than WEST and the Subsidiaries).

 

SECTION 7.02.  Accounting and Tax Services.  The Servicer shall arrange for such
accounting and tax services and advice and other professional services (which
may be provided by the Servicer’s internal staff, to the extent available) as
shall be reasonably necessary or appropriate in connection with the structuring
of lease, sale or financing transactions with respect to the Engine Assets or
for any other purpose that the Servicer reasonably determines is necessary in
connection with the performance of the Services.

 

SECTION 7.03.  Legal Opinions.  The Servicer shall provide or procure the legal
opinions required by Section 5.03(d) of the Indenture with respect to Future
Leases.

 

ARTICLE 8

INFORMATION; REPORTS; CUSTODY

 

SECTION 8.01.  Monthly Reports.  Ten (10) Business Days after the first Business
Day of each month (or, to the extent impracticable, promptly thereafter), the
Servicer shall provide to WEST:

 

(a)                                  A written report of (i) the leasing, sales
and purchasing activities that were completed during the preceding month, which
shall include a summary of the principal financial terms related to any new or
amended lease transactions, including floating rate

 

--------------------------------------------------------------------------------


 

and fixed Lease Payments and, in the case of floating rate Lease Payments, the
index applicable thereto (attaching a copy of the factual portions of the
applicable transaction overview, if any), and (ii) any default notices issued,
in each case with respect to the Engine Assets, in such detail as WEST may
request from time to time.

 

(b)                                 A detailed statement of the cash receipts
and disbursements with respect to the Engine Assets for the preceding month in
such details as WEST may request from time to time.

 

(c)                                  A detailed statement of certain expected
cash disbursements in respect of technical and other leasing expenditures,
overheads and Maintenance Reserve Payments expenditures on a monthly basis for
three (3) months (a “Forecast”) (it being understood that any such Forecast may
be based upon historical cash flow patterns), in such detail as WEST and the
Servicer may agree from time to time.

 

(d)                                 A detailed statement of receivables
(including details, if any, of any set-offs among Lessee receivables,
Maintenance Reserve Payments and Security Deposits) analyzed by Lessee and by
region for each account balance outstanding (including with respect to
restructured Leases), categorized by number of days outstanding, in such detail
as WEST may request from time to time.

 

(e)                                  A report on all pending and potential
litigation (with respect to which the Servicer has received written notice of
threatening litigation, which, in the reasonable judgment of the Servicer, is
material) involving any Engine Asset of which the Servicer has written notice.

 

(f)                                    Such other information as may required
pursuant to Section 2.13 of the Indenture.

 

SECTION 8.02.  Other Information.  (a) To the extent the Servicer is in
possession of the relevant information, the Servicer shall prepare and submit to
WEST the following information with respect to WEST and each Subsidiary:

 

(i)                                     promptly after the occurrence thereof,
notify WEST of any accident or incident of which the Servicer has notice
involving any Engine; and

 

(ii)                                  upon WEST’s request therefor, information
with respect to transactions relating to Engine Assets necessary for WEST or any
Subsidiary to prepare statutory returns with respect to contractors engaged by
the Servicer on behalf of WEST or such Subsidiary.

 

(b)                                 The Servicer will make available to WEST and
its advisers and designees, subject to their reasonable availability, and at
reasonable times and upon reasonable notice, the Servicer’s directors, officers,
employees, representatives, advisers and other agents, in order to provide to
WEST and its advisers and designees information (to the extent the Servicer has
possession thereof) with regard to the Engine Assets (including in response to
inquiries with respect to the reports provided to WEST by the Servicer pursuant
to Sections 8.01 and 8.02 of this Schedule 2.02(a)) which may be required by
WEST.  In furtherance thereof, in order to

 

--------------------------------------------------------------------------------


 

facilitate WEST and each Subsidiary carrying out its responsibilities upon the
request of WEST, the Servicer shall make available (through physical attendance
or telephonic conference) such officers and employees, depending on such
persons’ reasonable availability, that WEST shall reasonably deem appropriate
for meetings with WEST’s representatives to provide to WEST information, and
response to inquiries, with respect to the reports provided to WEST by the
Servicer pursuant to Sections 8.01 and 8.02 of this Schedule 2.02(a).

 

SECTION 8.03.  Ratings Information.  Upon request by WEST, the Servicer shall
provide to WEST such information and data (to the extent the Servicer has
possession thereof) about the Engine Assets and other assistance relating to the
Engine Assets as WEST and the Servicer shall deem reasonably necessary or
appropriate in connection with providing information to the Rating Agencies for
WEST’s debt ratings or the ratings of any public securitization debt issued by
an Affiliate of WEST.

 

SECTION 8.04.  Custody of Documents.  The Servicer agrees to hold all original
documents of WEST or any Subsidiary that relate to the Engine Assets in the
possession of the Servicer in safe custody, by application of the measures
comparable to those the Servicer uses in the retention of its own original
documents of a similar nature.

 

SECTION 8.05.  Annual Servicer Audit.   The Servicer shall assist WEST in the
course of preparation of the Annual Servicer Audit.

 

SECTION 8.06.  Financial Statements.   The Servicer shall promptly notify the
Indenture Trustee upon its filing of any Form 10-K and Form 10-Q with the SEC.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.03(a)
TO SCHEDULE 2.02(a)

 

INSURANCE

 

MINIMUM COVERAGE AMOUNTS

 

1.                                       Hull Insurance:  With respect to any
Engine, hull insurance shall be maintained by the Lessee and, to the extent such
hull insurance is not maintained by Lessee, WEST shall maintain contingent hull
insurance coverage, in each case, in an amount at least equal to Adjusted
Borrowing Value for such Engine; provided, however, that in the event that an
agreement with respect to hull insurance cannot be reached with any particular
Lessee pursuant to which such Lessee will pay the premiums to procure such
insurance in amounts consistent with the foregoing, hull insurance shall be
procured by the Servicer on behalf of WEST in an amount equal to the amount set
forth above, at the expense of WEST.  Parts, if any, shall be insured on the
basis of their replacement cost under similar circumstances.

 

2.                                       Liability Insurance:  Liability
insurance shall be maintained by the Lessee and, to the extent such liability
insurance is not maintained by the Lessee, WEST shall maintain contingent
liability insurance coverage, in each case, for each Engine and occurrence in an
amount consistent with the reasonable commercial practices of leading
international aircraft engine operating lessors, but in no event less than $500
million per occurrence.

 

3.                                       Insurance Deductibles

 

(a)                                  Deductibles and self-insurance for Engines
subject to a Lease may be maintained in an amount pursuant to deductible and
self-insurance arrangements (taking into account, inter alia, the
creditworthiness and experience of the Lessee, the type of aircraft engine and
market practices in the aircraft engine insurance industry generally) consistent
with the Servicer’s commercially reasonable practices for its own aircraft
engines.

 

(b)                                 Deductibles for Engines off-lease shall be
maintained in respect of any one occurrence in respect of such Engines in an
amount consistent with the Servicer’s commercially reasonable practice for its
own aircraft engines with any difference between such amount and $500,000 (or
such other amount as WEST may direct in writing from time to time), taking into
account any deductible insurance procured, to be notified to WEST by the
Servicer.

 

4.                                       Other Insurance Matters:  Apart from
the matters set forth above, the coverage and terms of any insurance with
respect to any Engine not subject to a Lease, shall be substantially consistent
with the reasonable commercial practices of the Servicer with respect to its own
aircraft engines.

 

5.                                       Additional Insureds:  Any insurance
arrangements entered into with respect to any Engine shall include as named
insureds the Indenture Trustee and such persons as are reasonably requested by
WEST.

 

--------------------------------------------------------------------------------


 

6.                                       Currencies:  All amounts payable under
any insurance policy shall be denominated in U.S. dollar terms.

 

7.                                       Availability:  The insurance guidelines
set forth herein are subject to such insurance being generally available in the
relevant insurance market at commercially reasonable rates from time to time.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(a)

ENGINES

 

Manufacturer

 

Model

 

ESN

 

 

 

 

 

Rolls Royce

 

RB211-535E4

 

30771

Rolls Royce

 

3007A

 

311498

Rolls Royce

 

3007A

 

312234

CFM International

 

CFM56-5B

 

575283

CFM International

 

CFM56-5B

 

575573

CFM International

 

CFM56-5B

 

577214

General Electric

 

CF6-80C2A

 

695530

General Electric

 

CF6-80C2B

 

704371

General Electric

 

CF6-80C2B

 

704447

General Electric

 

CF6-80C2D1F

 

704638

Pratt & Whitney

 

JT8D-200

 

708173

Pratt & Whitney

 

PW2037

 

716430

Pratt & Whitney

 

JT8D-200

 

716779

Pratt & Whitney

 

JT8D-200

 

718210

Pratt & Whitney

 

JT8D-200

 

718262

CFM International

 

CFM56-3C1

 

721877

Pratt & Whitney

 

PW4060

 

724721

Pratt & Whitney

 

PW4158

 

724862

CFM International

 

CFM56-3C1

 

725183

Pratt & Whitney

 

JT8D-200

 

725434

CFM International

 

CFM56-3C1

 

725522

Pratt & Whitney

 

JT8D-200

 

726169

Pratt & Whitney

 

JT8D-200

 

726173

Pratt & Whitney

 

JT8D-200

 

726195

Pratt & Whitney

 

JT8D-200

 

726203

Pratt & Whitney

 

PW2037

 

727057

CFM International

 

CFM56-3C1

 

727255

Pratt & Whitney

 

PW4060

 

727340

Pratt & Whitney

 

PW4060

 

727393

Pratt & Whitney

 

JT8D-200

 

728154

Pratt & Whitney

 

JT8D-200

 

728173

CFM International

 

CFM56-5A

 

731570

CFM International

 

CFM56-5A

 

731812

CFM International

 

CFM56-5A

 

731999

CFM International

 

CFM56-5A

 

733172

CFM International

 

CFM56-5A

 

733175

CFM International

 

CFM56-5A

 

733186

Pratt & Whitney

 

PW4168A

 

733438

Pratt & Whitney

 

PW4168A

 

733471

Pratt & Whitney

 

PW4168A

 

733587

Pratt & Whitney

 

PW4462-3

 

733715

Pratt & Whitney

 

PW4462-3

 

733758

CFM International

 

CFM56-5C

 

740342

CFM International

 

CFM56-5C

 

741414

CFM International

 

CFM56-5C

 

741573

CFM International

 

CFM56-5C

 

741822

CFM International

 

CFM56-5B

 

779194

CFM International

 

CFM56-5B

 

779484

CFM International

 

CFM56-3C1

 

856690

CFM International

 

CFM56-3C1

 

858327

CFM International

 

CFM56-3C1

 

858788

CFM International

 

CFM56-3C1

 

858789

General Electric

 

CF34-3A/B

 

872554

CFM International

 

CFM56-7B

 

874243

CFM International

 

CFM56-7B

 

876272

CFM International

 

CFM56-7B

 

888763

CFM International

 

CFM56-7B

 

890704

CFM International

 

CFM56-7B

 

890988

 

--------------------------------------------------------------------------------